Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #063


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 8th day of December, 2015, are as follows:



BY KNOLL, J.:


2014-C -2592      HAYES FUND FOR THE FIRST UNITED METHODIST CHURCH OF WELS H, LLC,
                  ET AL. v. KERR-MCGEE ROCKY MOUNTAIN, LLC, ET AL. (Parish of
                  Jefferson Davis)

                  Accordingly, for these reasons, we reverse the judgment of the
                  Court of Appeal and hereby reinstate the judgment of the District
                  Court.
                  REVERSED; JUDGMENT OF THE DISTRICT COURT REINSTATED.
12/08/15

                     SUPREME COURT OF LOUISIANA

                                NO. 2014-C-2592

           HAYES FUND FOR THE FIRST UNITED METHODIST
                  CHURCH OF WELSH, LLC, ET AL.

                                     VERSUS

            KERR-MCGEE ROCKY MOUNTAIN, LLC, ET AL.

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
           THIRD CIRCUIT, PARISH OF JEFFERSON DAVIS

KNOLL, JUSTICE

      This mineral case presents a classic battle of experts, which was resolved

through factual findings and credibility determinations by the trier of fact. In its

simplest terms, this case was brought by the plaintiffs, mineral royalty owners,

against defendants, mineral lessees and working interest owners, for unrecovered

hydrocarbons after two wells ceased production. Following a lengthy bench trial,

the District Court concluded plaintiffs had not proven the operators caused any loss

of hydrocarbons and dismissed their claims with prejudice.

      The single issue before us is whether the District Court committed manifest

error in ruling in favor of defendants, finding their experts more credible than

plaintiffs‘ expert. The Court of Appeal, Third Circuit, reversed. We granted writ to

determine the correctness vel non of the appellate court‘s manifest error review.

Hayes Fund for the First United Methodist Church of Welsh, LLC, v. Kerr-McGee

Rocky Mountain, LLC, 14-2592 (La. 4/17/15), 168 So. 3d 389.

      Manifest error review is not a res nova issue. Indeed, this doctrine and its

proper application and analysis are spelled out in our jurisprudence extensively.

This case will only add yet one more to the many cases through the many years

repeating that which we have already said in-depth to reviewing courts. We
recognize an able counsel can make a persuasive argument to the reviewing court

pleading for a reversal of the lower court, claiming the trial court committed

manifest error. However persuasive the argument, the appellate court does not

function as a choice-making court; the appellate court functions as an errors-

correcting court. With this lengthy opinion we have meticulously analyzed this

case employing the manifest error doctrine to further demonstrate, as guidance, the

proper analysis the reviewing court should employ.

      For the following reasons, we find the appellate court was incorrect in its

analysis of the manifest error review standard. After reviewing the entirety of the

record evidence, we find a reasonable basis did exist for the District Court‘s

conclusion on causation, and therefore, its conclusion was not clearly erroneous.

Accordingly, we reverse the judgment of the Court of Appeal and reinstate the

District Court‘s judgment of dismissal.1

                                       FACTS

      Plaintiffs herein seek to recover damages for monetary losses they allegedly

sustained when defendants mismanaged, or imprudently operated, two oil and gas

wells in which plaintiffs had interests—Rice Acres No. 1 (―Rice Acres well‖) and

Hayes Lumber No. 11-1 (―Hayes Lumber well‖). Both wells were located in

Jefferson Davis Parish.

      Rice Acres, Inc., owned the property on which the wells were located and

leased to HS Resources the exclusive right to explore for and produce the minerals

from the property in 1999. The Hayes Fund for the First United Methodist Church

1 Defendants along with amici curiae—former Commissioners of Conservation Warren
A. Fleet and Philip N. Asprodites, Louisiana Mid-Continent Oil and Gas Association and
Louisiana Association of Business and Industry, and Louisiana Oil & Gas Association—
present three other assignments of error involving the collateral attack doctrine, lease
interpretation, and windfall damages. As we find the District Court‘s causation
determination is both reasonable and dispositive of plaintiffs‘ case in its entirety, we
pretermit discussion of the remaining assignments of error. We note our reversal of the
Court of Appeal‘s judgment effectively vacates its rulings on these issues.



                                           2
of Welsh, L.L.C., Hollis Kay Hayes Hassien, Terry Glen Hayes, Cody William

Hayes, Jodi Lee Hayes Oliver, and Lori Beth Hayes Lemons, owned royalty

interests in the two wells. Named as defendants are Aspect Resources, LLC, Noble

Energy, Inc., Crimson Exploration Operating, Inc., Southern G. Holdings, L.L.C.,

Anadarko Petroleum Corporation, Kerr-McGee Oil & Gas Onshore, LP, and Kerr-

McGee Rocky Mountain, LLC (hereinafter ―Kerr-McGee‖ or collectively

―defendants‖).2

      In their suit, Rice Acres, Inc. along with the other plaintiffs (hereinafter

―Hayes Fund‖ or collectively ―plaintiffs‖) alleged defendants failed to follow the

proper, customary, and industry-wide accepted protocol for drilling the two oil and

gas wells at issue:

                  The defendants operated two wells on the plaintiffs‘
           property (the Rice Acres No. 1 well and the Hayes Lumber
           No. 11-1 well) in an imprudent manner in violation of La. R.S.
           31:122 (Mineral Code article 122). This caused damage to the
           reservoirs beneath the two wells, which in turn caused
           significant losses of royalty income the plaintiffs otherwise
           would have received. Under the leases between the parties, the
           defendants are liable for the plaintiffs‘ losses, even without a
           showing of fault.

      HS Resources, the original operator and lessee, drilled the Rice Acres well

in 1999 and produced hydrocarbons from the Hackberry formation reservoir

(9443‘-9522‘) until the well ceased production in 2004. In defendants‘ first attempt




2 HS Resources assigned a fifty percent working interest ownership in the leases to
Aspect Resources, LLC. In 2001, Aspect assigned its working interest ownership to
Samedan Oil Corporation, which ultimately merged with Noble Energy in 2008. Kerr-
McGee was acquired by Anadarko Petroleum Corporation, which eventually sold its
rights to the leases to Exco Resources, Inc., in 2007. That same year, a sale was executed
between Exco, Southern G. Holdings Company, and Crimson Exploration Operating, Inc.
Southern G then merged with Crimson. At the time of suit, HS Resources had merged
into or was acquired by Kerr-McGee and Anadarko.




                                            3
to drill the well, they encountered differential pressure,3 which plaintiffs claimed

should have warned them the drill pipe would get stuck in the hole. Despite this,

defendants continued to drill without installing intermediate or protection casing,

which plaintiffs claimed would have eliminated the risk of differential sticking.4

       As plaintiffs anticipated, the drill pipe became differentially stuck and could

not be moved or removed, forcing the operator to abandon the drill pipe in the hole

and drill a sidetrack well just 132 feet away. However, plaintiffs claim the stuck

drill pipe prevented defendants from adequately cementing the hole, thus in turn,

allowing extraneous water to enter the annulus of the original wellbore (the area

outside the pipe) and eventually channel into the unprotected gas zone later

produced by the sidetrack well. ―This extraneous water caused the reservoir to

‗water out,‘ causing the loss of millions of dollars‘ worth of production—and, of

course, the loss of substantial royalties to the plaintiffs.‖ Plaintiffs calculated their

share of lost royalties from this well at $6.5 million.

       HS Resources drilled the Hayes Lumber well in 1999 as well. It produced

from the lower zones in the Nodosaria formation (9890‘-9995‘) from January 2000

until May 2007. Thereafter, HS Resources performed a workover of the well from

May 2007 until January 2008, enabling production from a different location, the

upper zone of the Nodosaria formation (9718‘-9742‘), from March 2008 until

production ceased on November 30, 2008.

       Regarding this well, plaintiffs asserted defendants‘ use of a triple permanent

packer resulted in the sanding up of the well and loss of the lower zones.

3As explained in plaintiffs‘ post-trial brief, ―differential pressure is the difference in the
normal formation pressure (also called pore pressure) and the hydrostatic pressure
exerted by the mud in the wellbore.‖

4 Plaintiffs also explained in their post-trial brief ―differential sticking is where the pipe
sits still against the borehole wall, and the differential pressure between the hydrostatic
pressure of the mud column and the formation pressure in the adjacent formation is such
that the pipe is pulled against the wall and stuck in the mud cake.‖



                                              4
Moreover, the use of this packer configuration was, according to plaintiffs, clearly

imprudent because defendants knew or should have known the well was likely to

sand in, and installation of the recognized method to control sanding—a gravel

pack—was not feasible with the use of a permanent packer.

      After the sanding issue, the operator moved back up the hole and perforated

at a shallower depth, but plaintiffs alleged the defendants were aware the sand

produced by the well had sandblasted holes in both the tubing and the well‘s

protective casing—compromising the integrity of the entire casing. Defendants‘

attempt to repair the damage—by installing a 3½-inch liner—came too late, thus

exposing the gas formation in the upper zone to shallower water sands. This

resulted, according to plaintiffs, in the premature termination of production from

the upper perforations and the permanent destruction of the upper zone from

vertical communication with the shallower water sands. Plaintiffs calculated their

share of lost royalties from this well at $6.9 million ($1.2 million for the lower

zone and $5.7 million for the upper zone).

      To prove their claims, plaintiffs relied exclusively on the testimony and

exhibits of their expert, William Griffin, who was accepted as an expert in the field

of petroleum engineering with a subspecialty of drilling, reservoir production,

marketing, and economic evaluation and safety, but not as a geologist or

geophysicist. His theories of destruction were premised on his belief all three

reservoirs were volumetric or depletion driven,5 the unitized size of the reservoirs


5 A reservoir is a subsurface body of rock having sufficient porosity and permeability to
store and transmit hydrocarbons and/or water. The natural energy of a reservoir can be
used to move the hydrocarbons as well as water towards the wellbore, and when used in
such a fashion, these energy sources become known as driving mechanisms. In footnote
5, the Court of Appeal described the two possible driving mechanisms at issue in this
case:

                 Water drive is ―the reservoir drive mechanism in which oil
          is produced by the expansion of the underlying water and rock,



                                           5
as depicted in the unit orders, and his reading of the production summaries. As the

record shows, volumetric reservoirs are not in communication with an aquifer and

so have no gas-water contact. Therefore, Griffin opined the presence of water in

the production of such reservoirs establishes the communication of the

hydrocarbons contained within the reservoir with water from outside the reservoir,

i.e., extraneous water, caused more probably than not by defendants‘ drilling

activity. Nevertheless, even if the reservoirs, or more specifically Rice Acres, had a

water-drive component, Griffin opined the sudden onset of the water in production

was still indicative the water was extraneous and not formation water, which would

have taken years to show up and would have been preceded by an increase in oil

shortly before it hit.

       Following their extensive cross-examination of Griffin, defendants called

nine witnesses—four lay and five experts—in their efforts to establish their drilling

practices were not unreasonable or imprudent and the water in both the Rice Acres

and the Hayes Lumber upper zone was formation water as both reservoirs were

water-driven. The record evidence reveals in a water-driven reservoir the

hydrocarbon-bearing portion of the reservoir is in direct communication with the


           which forces the oil into the wellbore. In general, there are two
           types of water drive: bottom-water drive, in which the oil is totally
           underlain by water; and edgewater drive, in which only a portion of
           the oil is in contact with the water.‖ Occupational Safety & Health
           Administration, U.S. Department of Labor. Dictionary of
           Petroleum Terms provided by Petex and the University of Texas
           (last visited August 5, 2014)…. Depletion drive, also called gas
           drive, is ―the use of the energy that arises from the expansion of
           compressed gas in a reservoir to move crude oil to a wellbore.‖

Hayes Fund for the First United Methodist Church of Welsh, LLC, v. Kerr-McGee Rocky
Mountain, LLC, 13-1374, p. 14, n. 5 (La. App. 3 Cir. 10/1/14), 149 So. 3d 280, 290, n. 5.
As will be discussed more thoroughly herein, though plaintiffs argue the driving
mechanism is not important, it is clear from the transcript the driving mechanism is
essential to ultimately answer the question from where did the water come: if water-
driven, the reservoir is a potential source of the water; but if volumetric or depletion-
driven, the water has to be extraneous because such reservoirs contain no water and so
the hydrocarbons should have no contact with water.



                                            6
water-bearing portion of the same rock body. Once enough hydrocarbons are

removed, the water expands up to the wellbore and is produced with the oil and

gas, in this case gas condensate. Because the water came from the water-driven

reservoirs, defendants‘ witnesses opined based on the rules of nature and the laws

of geophysics defendants more probably than not were not at fault. Defendants

through their experts further sought to demonstrate how plaintiffs failed to prove

the hydrocarbons allegedly remaining in the lower zones of the Hayes Lumber well

were unattainable.

      After hearing twenty-five days of testimony conducted over an eleven-

month period and receiving hundreds of pages in post-trial memoranda, the District

Court ultimately credited defendants‘ experts over plaintiffs‘ expert, concluding

plaintiffs failed to prove defendants‘ actions caused the loss of hydrocarbons.

Accordingly, the District Court rendered judgment in favor of defendants,

dismissing plaintiffs‘ claims. On appeal, the Court of Appeal, Third Circuit,

reversed the District Court‘s factual findings as manifestly erroneous and rendered

a judgment of $13,437,895 for plaintiffs. Hayes Fund for the First United

Methodist Church of Welsh, LLC, v. Kerr-McGee Rocky Mountain, LLC, 13-1374

(La. App. 3 Cir. 10/1/14), 149 So. 3d 280.

                                  DISCUSSION

      At its core, this case involves the alleged breach of a mineral lease. As the

aggrieved party, plaintiffs bore the burden of proof on each element of their breach

of contract claim. Thus, they had to prove by a preponderance of the evidence (1)

defendants owed them an obligation; (2) defendants failed to perform that

obligation; and (3) defendants‘ failure resulted in damages to the plaintiffs. See 2

Saul Litvinoff, La. Civ. Law Treatise: The Law of Obligations 378-87 (1975); La.

C.C. art. 1994; Favrot v. Favrot, 10-986, pp. 14-15 (La. App. 4 Cir. 2/9/11), 68



                                         7
So. 3d 1099, 1108-09. Whether defendants‘ actions caused plaintiffs‘ damages is a

question of fact, which should not be reversed on appeal absent manifest error.

Detraz v. Lee, 05-1263, p. 7 (La. 1/17/07), 950 So. 2d 557, 561; Housley v. Cerise,

579 So. 2d 973, 979 (La. 1991). The proper application of the manifest error

standard is central to our resolution of this case, thus a brief overview of this

standard is clearly warranted herein.

      Manifest Error Review

      In all civil cases, the appropriate standard for appellate review of factual

determinations is the manifest error-clearly wrong standard, which precludes the

setting aside of a trial court‘s finding of fact unless that finding is clearly wrong in

light of the record reviewed in its entirety. Cenac v. Public Access Water Rights

Ass’n, 02-2660, p. 9 (La. 6/27/03), 851 So. 2d 1006, 1023. Thus, a reviewing court

may not merely decide if it would have found the facts of the case differently. Hall

v. Folger Coffee Co., 03-1734, p. 9 (La. 4/14/04), 874 So. 2d 90, 98. Rather in

reversing a trial court‘s factual conclusions with regard to causation, the appellate

court must satisfy a two-step process based on the record as a whole: there must be

no reasonable factual basis for the trial court‘s conclusion, and the finding must be

clearly wrong. Stobart v. State through Dept. of Transp. and Development, 617
So. 2d 880, 882 (La. 1993).

      This test requires a reviewing court to do more than simply review the

record for some evidence, which supports or controverts the trial court‘s findings.

The court must review the entire record to determine whether the trial court‘s

finding was clearly wrong or manifestly erroneous. Parish Nat. Bank v. Ott, 02-

1562, pp. 7-8 (La. 2/25/03), 841 So. 2d 749, 753-54. The issue to be resolved on

review is not whether the judge or jury was right or wrong, but whether the judge‘s




                                           8
or jury‘s factfinding conclusion was a reasonable one. Rosell v. ESCO, 549 So. 2d
840, 844 (La. 1989); Canter v. Koehring Co., 283 So. 2d 716, 724 (La. 1973).

       Notably, reasonable persons frequently can and do disagree regarding

causation in particular cases. But where there are two permissible views of the

evidence, the factfinder‘s choice between them cannot be manifestly erroneous or

clearly wrong. Rosell, 549 So. 2d at 844. In this regard,

                 … the reviewing court must give great weight to factual
          conclusions of the trier of fact; where there is conflict in the
          testimony, reasonable evaluations of credibility and reasonable
          inferences of fact should not be disturbed upon review, even
          though the appellate court may feel that its own evaluations
          and inferences are as reasonable. The reason for this well-
          settled principle of review is based not only upon the trial
          court‘s better capacity to evaluate live witnesses (as compared
          with the appellate court‘s access only to a cold record), but
          also upon the proper allocation of trial and appellate functions
          between the respective courts.

Perkins v. Entergy Corp., 00-1372, p. 10 (La. 3/23/01), 782 So. 2d 606, 612-13.

      Accordingly, an appellate court on review must be cautious not to re-weigh

the evidence or to substitute its own factual findings just because it would have

decided the case differently:

                 [w]hen findings are based on determinations regarding
          the credibility of witnesses, the manifest error-clearly wrong
          standard demands great deference to the trier of fact‘s
          findings; for only the factfinder can be aware of the variations
          in demeanor and tone of voice that bear so heavily on the
          listener‘s understanding and belief in what is said. Where
          documents or objective evidence so contradict the witness‘s
          story, or the story itself is so internally inconsistent or
          implausible on its face, that a reasonable fact finder would not
          credit the witness‘s story, the court of appeal may well find
          manifest error or clear wrongness even in a finding
          purportedly based upon a credibility determination. But where
          such factors are not present, and a factfinder‘s finding is based
          on its decision to credit the testimony of one of two or more
          witnesses, that finding can virtually never be manifestly
          erroneous or clearly wrong.

Rosell, 549 So. 2d at 844-45 (citations omitted).




                                          9
      While we understand and appreciate the reality that many times we would

have judged the case differently had we been the trier of fact, this is not our

function as a reviewing court. Menard v. Lafayette Ins. Co., 09-1869, p. 21 (La.

3/16/10), 31 So. 3d 996, 1011. We give great deference to the trial court because it

observes and participates in the live presentation, while the appellate court merely

reviews the cold transcript. This is why we have said:

          The manifest error doctrine is not so easily broached. Rarely
          do we find a reasonable basis does not exist in cases with
          opposing views. We note it is not hard to prove a reasonable
          basis for a finding, which makes the manifest error doctrine so
          very difficult to breach, and this is precisely the function of
          the manifest error review. A reviewing court only has the
          ―cold record‖ for its consideration while the trier of fact has
          the ―warm blood‖ of all the litigants before it. This is why the
          trier of fact‘s findings are accorded the great deference
          inherently embodied in the manifest error doctrine. So once
          again we say it should be a rare day finding a manifest error
          breach when two opposing views are presented to the trier of
          fact.

Menard, 09-1869 at pp. 21-22, 31 So. 3d at 1011.

      The present case consists of twenty-five days of live testimony and in-time

slide and exhibit presentations in which the record undisputedly shows the trial

court was actively involved and participated. In our review, we are faced with a

cold transcript consisting of thirty-five record volumes and fourteen volumes of

exhibits. We are tasked with reviewing the District Court‘s factual findings for

error, all the while paying heed to the factfinder‘s broad discretion in credibility

determinations.

      With these principles in mind, we must review the evidence of record and

determine if the District Court‘s finding on causation was unreasonable and clearly

contrary to the evidence in order to answer the question presently before us of

whether ―our intermediate brethren erred in failing to apply in the instant case

th[ese] principle[s] of appellate review of facts.‖ Canter, 283 So. 2d at 724. To do



                                        10
so, we find it helpful to examine the record evidence and factual conclusions of the

lower courts as to each well and reservoir individually. We begin with Rice Acres.

         Rice Acres Well

         As the record shows, it was undisputed the Rice Acres well produced water

and essentially watered out. What was disputed was the source of the water.

Plaintiffs through their expert Griffin claimed the water was extraneous channeling

through the original wellbore. Defendants through their experts and exhibits

claimed the water was formation water as the Rice Acres well had a strong water

drive.

         The District Court clearly credited defendants‘ experts over Griffin. And

though finding defendants did act imprudently in allowing the original drill pipe to

get stuck, the District Court ultimately concluded:

                   … despite the defendants‘ imprudence, HAYES FUND
            has not demonstrated that there were any damages to the
            remaining hydrocarbons that could be produced from a
            replacement well. The plaintiffs‘ expert, William Griffin,
            stated at trial that there was an absence of adequate zonal
            isolation in the Rice Acres wellbore. To support his
            contentions, Mr. Griffin offered several articles from different
            authorities and snippets from the depositions of the
            defendants‘ experts. None of the articles or snippets, however,
            applied to setting a cement plug around a stuck drill pipe. The
            evidence presented at trial demonstrated that the drill pipe was
            centralized at certain points and that the amount of vertical
            cement in the wellbore necessary to form a barrier to fluid
            migration was in place. Mr. Griffin did not dispute these facts.
                   In addition, the testimony of the defendants‘ experts
            demonstrated to the Court that the Rice Acres well was a
            strong water drive. Defense expert Michael McKenzie
            provided detailed testimony with supporting studies and peer-
            reviewed articles that the Rice Acres Hackberry reservoir was
            water driven and was not subject to extraneous water from
            other zones. The water that was produced had chloride counts
            that were consistent with the counts of the water in the
            reservoir, further supporting the argument that the water was
            from the reservoir, not migrating from a higher or lower zone.
            With the amount of water being produced through the
            sidetrack well (200-550 barrels per day), it is not possible for
            that amount of water to have moved there from the original



                                          11
          wellbore. In sum, the water produced in the sidetrack well
          came from the Hackberry reservoir and [] this event was
          expected given the structure of the reservoir.

On appeal, the Third Circuit found the District Court manifestly erred in finding:

                (1) the cement pumped into the original Rice Acres
          wellbore provided adequate zonal isolation and the industry
          standards for centralization and pipe movement did not apply
          to the cementing of pipe, Haynes Fund, 13-1374 at pp. 8-9,
149 So. 3d at 286-87.

                 (2) Griffin failed to dispute the pipe was centralized at
          certain points and the amount of vertical cement in the
          wellbore necessary to form a barrier to fluid migration was in
          place because Griffin explained the stabilizers on the drill pipe
          were not in the proper position to centralize the pipe across the
          reservoir and were not located where they could be effective
          in isolating the reservoir, Haynes Fund, 13-1374 at p. 10, 149
So. 3d at 287-88; and

                 (3) the chloride levels, which measure salinity, in the
          water produced from the Rice Acres well supported a finding
          that the water was not extraneous in nature because
          ―[t]estimony received at trial from experts of both parties
          established there was no significant difference between the
          salinity of the water inside and outside of the reservoir,‖
          Haynes Fund, 13-1374 at p. 11, 149 So. 3d at 288.

      Significantly, in reaching its conclusions, the appellate court focused on

Griffin‘s testimony and the evidence in support thereof to disprove the District

Court‘s factual findings. This is where the appellate court fell into error in its

analysis under a manifest error review. It did not review the record to see if there

was a reasonable basis for the District Court‘s factual conclusions in the opposing

view of plaintiffs‘ expert.

      Our review of the entire record clearly reveals more than a reasonable basis

for the District Court‘s factual findings. First, defendants‘ expert, Donald Bazer, a

consulting petroleum engineer accepted as an expert witness in the field of

petroleum engineering and log analysis, testified the cement pumped into the




                                         12
original wellbore provided adequate zonal isolation and the amount of vertical

cement in the wellbore necessary to form a barrier was in place:

                 A. … 8 feet of continuous cement all the way around
          the pipe would … adequately prevent vertical migration.

                 …

                Q.… would it be fair to say that you would have
          numerous intervals that you had 8 feet or more of cement
          within that Rice Acres wellbore?

                 A. That‘s right.

                Q. … would it also be fair to say, then, because you
          have multiple areas of that 8 foot or more isolation, that that
          would not allow vertical migration of water within the original
          Rice Acres hole?

                 A. That‘s correct.

His testimony was supported by the Cement Evaluation Guidelines issued by

Western Atlas. Adam Blum, the drilling and completion supervisor for both the

Rice Acres and Hayes Lumber wells, also testified: ―But remember, just because

it‘s laying against the wall here, doesn‘t mean it‘s laying against the wall 4, 5, 10,

feet up above.‖ And it was evident from Blum‘s testimony defendants, in their

attempt to set a ―balanced‖ plug, put in ―15 to 20 percent excess‖ cement as

approved by the Office of Conservation. This procedure was, according to Bazer,

in keeping with industry requirements that cement plugs ―shall be installed and

verified as required by regulations‖:

                Q. … you‘re familiar with articles published by the API
          [American Petroleum Institute] for engineers that drill oil and
          gas wells, are you not?

                 A. Yeah, I am.

                 Q. Where did you get this article?

               A. We have some of the API standards in the library at
          DOR. This is one of them that we have in the library.




                                         13
      Q. Okay. And it‘s considered an industry guide, would
you say?

      A. It is, yes.

      Q. Okay. And this article discussed cementing in
wellbores during wellbore construction, correct?

      A. Yes.

     Q. Okay. Did this article also reference scenarios in
which cement plugs would be installed in a wellbore?

      A. There is an excerpt in here about that, that‘s right.

      Q. Okay. Let‘s go to Page 5 of 148C.

      …

      Q. And can you identify what you have up here on the
screen?

       A. Yeah. This is the … section that deals with ―Special
Operational Considerations.‖ And at the very bottom, this is
the only reference in this API recommendation about cement
plugs for abandonment. And it states that ―Cement plugs shall
be installed and verified as required by regulations.‖

      Q. ―Shall be installed and verified as required by –

      A. That‘s what it says.

      Q. –regulations,‖ correct?

      A. Yes, sir.

       Q. Okay. So would it be fair to say, then, that – that
148C, while it provides guidance on cementing during well
construction, that when you‘re actually plugging a hole, the
only thing the API requires or recommends for – for putting a
cement plug is that the operator shall follow the requirements
of the applicable regulations; is that right?

      A. Right, the regulatory body in charge. The … Office
of Conservation in Louisiana or the Bomar offshore.

       Q. Okay. And in this case, HS Resources followed the
instructions of the Office of Conservation when they plugged
the hole, did they not?

      A. They did.



                                14
       Second, Griffin conceded the pipe was centralized at the ―industry

[minimum] standard 70 percent … at 9,515 feet‖ and could not dispute the cement

in the bottom 150 feet of the wellbore successfully isolated multiple water zones he

had earlier considered as possible sources of extraneous water. Further, none of the

articles or snippets mentioned and relied upon by Griffin concern the cementing of

stuck pipe or support a conclusion a mud channel creating a pathway between the

extraneous water zones and the Hackberry gas zone even occurred. Rather they

discuss the proper procedure for cementing the space between movable casing or

pipe and the wall of the well in the construction of the wellbore and, as defendants

noted in their post-trial memorandum, reveal a lack of centralization does not

eliminate the flow of cement on the narrow side, but only reduces the cement

column size relative to the cement column on the wide side at both 75% and 50%:

              9.5 Hole Preparation

                 …If casing is close to the wall of the hole, it may not be
           possible to pump the cement at a rate high enough to develop
           uniform flow throughout the entire annulus….

                  9.5.1 Standoff. 100% Standoff. This shows a hole with
           casing that is exactly centralized in the hole. The shaded areas
           are the cement and it shows the cement level is the same on
           both sides of the casing.
                  75% Standoff. This shows a hole with the casing
           decentralized to a 75% standoff, and it shows that as you
           decentralize the casing the flow is higher up the wide side of
           the hole compared to the narrow side.
                  50% Standoff. Same as the 75% standoff only more
           pronounced with the cement height.6

       The District Court, however, accurately recognized Rice Acres involved

stuck immovable pipe. While arguably supportive of the District Court‘s finding

defendants were not prudent in the drilling of the well, including centralizing the


6 Ex. P 27, pp. 9-10. Figure 9.2, p. 10, shows, even at 50% standoff, cement will flow into
the narrow side, just not as high as on the wide side.



                                            15
pipe and placement of stabilizers, plaintiffs‘ articles did not speak to the proper or

improper cementing of the original pipe after the pipe became stuck in the well and

had to be abandoned as defendants pointed out at trial and in brief to this Court.

We note plaintiffs cite Bazer‘s testimony for support of their position that

―casing‘s just a type of pipe.‖ Though his testimony does affirm Griffin‘s

testimony regarding the proper cementing of casing in wellbore construction ―[a]s

long as [a prudent operator] could do it,‖ his overall testimony reveals plaintiffs‘

articles do not address proper cementing after the pipe becomes stuck as occurred

in this case. Regardless, Griffin‘s testimony directly conflicted repeatedly

throughout trial with defendants‘ experts, bringing the resolution of the factual

issues throughout this case, including this one on proper cementing, down to a

credibility call.

       And third, Michael McKenzie who was tendered as an expert in the field of

petroleum engineering, reservoir engineering, and drilling operations, did testify

the chloride and salinity levels are like ―a fingerprint of where the water came from

within the well,‖ and his in-depth evaluation of the chloride and salinity levels in

the various sands and the water logs from the Rice Acres well led him to conclude:

                  Suffice to say, the salinity level from the Hackberry
           zone that was tested in September is very similar to the
           chlorides reported during the life of the producing history of
           the Rice Acres #1 from the main Hackberry reservoir. I would
           conclude[] that the water that was tested from this interval is
           identical, if not similar to the water that was produced during
           the life of the Rice #1 Well, which would tell me that the
           source of the produced water in the Rice Acres #1 was the
           Hackberry aquifer in communication with the reservoir. If one
           considers the chloride measurements and the remaining
           evidence, the PRAL log,[7] the open hole log, offset records,

7 PRAL is a brand name for a production analysis log, which, according to Bazer, ―is a
series of measurements that are made on a wireline tool that‘s run in the hole. You
measure the velocity of the flowing fluid, you measure the resistivity of the flowing fluid,
you measure the gravity of the flowing fluid, and you measure the temperature of the
flowing fluid.‖



                                            16
          hit all points to a lack of extraneous water being produced
          from the Hackberry completion in the Rice Acres.
In investigating the allegations Rice Acres was producing extraneous water,

McKenzie reviewed the offset well records ―to get a handle on the intervals being

produced that were making saltwater in the vicinity of the Rice Acres Well‖:

                Q. Now, typically in wells outside the Hackberry, does
          it usually tend to get more or a greater salinity as you go
          deeper?

                …

                 A. No. In other areas of the state, you can go deeper and
          find a higher salinity.

                Q. Okay. But in this case, that‘s what tends to happen[]
          from what you‘ve observed; it goes from a greater salinity to a
          fresher or less salinity?

                A. In this area, yes. That‘s correct.

                  Q. Let‘s go to Exhibit 64 for a moment. Now, can you
          tell the Court what this chart represents, Mr. McKenzie?

                 A. This is just a summary of the prior water analyses
          samples that we looked at. Across the top of the exhibit, it‘s
          labeled Water Analysis, Rice Acres #1; but it also includes
          some offset well information. This center set of exhibit
          information here, Your Honor, are the three zones that were
          tested in the Rice Acres Well; and the upper left, you can see
          the Nodosaria was tested 20,500 parts per million. And then
          Zones 2 and 3 of the Hackberry ran from 30 to 32,000, 34,000
          parts per million through here. And then below that, we have
          information from the offset fields of Turps and Woodlawn[].
          Hackberry test at Turps was 35,000 parts per million.
          Hackberry at Woodlawn, 35,000 to 34.7. And the Showers
          sand at Woodland of 50,000 parts per million.

                 Q. So in terms of what this leads you to conclude about
          the fingerprints you were talking about before, what can you
          conclude about these salinities that you can expect as you go
          deeper?

                 A. Well, below the Hackberry interval in the vicinity of
          the West Fenton Field, one would expect to see a decrease in
          salinity from the produced water; and above it, above the
          Hackberry in the shallower Massie sands a much higher
          salinity. The point being if there was extraneous water being
          produced from the Rice Acres, you would see something other



                                         17
             than 30,000 parts per million being chlorides. You would see
             either a dilution effect from the more brackish Nodosaria; or if
             it was coming from the Massie sands, you would see a mixture
             of Hackberry and shallow … sands, it would be – the resulting
             mixture would be a higher chloride measurement than the
             30,000 reported from the Rice Acres Well.

                   Q. So, in other words, if it was coming from a zone up
             above the Rice Acres producing zone, there was some other
             higher sand that had water in it that the extraneous water was
             coming down, then you would expect to see the chloride count
             increase in the producing zone of the Rice Acres?

                    A. Yes. It would be – it‘s just a simple mixture of high
             salinity water, a more brackish water; and you end up with an
             average of the two. So maybe 40 or 50,000 parts per million.

                    Q. Okay.

                    A. If it was being contaminated, say.

                    Q. And similarly, if there was some water coming up
             from the original well bore of this Rice Acres Well from
             below the Hackberry producing formation that we‘ve been
             talking about in Zone 2 and Zone 3, you would expect it to be
             less saline or less salty; and therefore, it would dilute the
             chloride count in the producing Rice Acres zone?

                    A. That‘s correct. You would see a dilution effect.

                    Q. And that didn‘t happen in this case, did it?

                    A. It did not.

                    Q. And what does that lead you to conclude?

                   A. That there was no extraneous water being produced
             from the Rice Acres Well.8



8   As exhibit DF-64 depicts:

        Zone 1 of Rice Acres No. 1 Well (West Fenton Field) was in the Nodosaria
formation perforated at 9892‘-9904‘. On 9/24/99, it had 20,500 chlorides, and on 9/23/99,
it had 23,000 chlorides.
        Zone 2 was in the Hackberry formation at 9487‘-9491‘ and testing showed
31,000-34,000 chlorides on 9/27-29/99 and then 28,700 chlorides on 9/29/99.
        Zone 3 was also in the Hackberry formation at 9444‘-9448‘ and testing revealed
chloride levels of 30,000 on 11/14/00, 1/30/01, 3/27/03, and levels of 32,500 on 9/17/01.
        In the offset field of Turps, the Hackberry formation at 7497‘-7518‘ produced
35,000 chlorides on 4/3/03.



                                            18
Although plaintiffs claim Bazer concluded ―there was no significant difference in

the salinity of the water found naturally in the Hackberry reservoir and several

zones located above and below,‖ Bazer‘s testimony on salinity not only agreed

with but also validated McKenzie‘s testimony above:

                 Q. …Mr. Bazer, based on your review of the evidence
          in this case, is it – is it more probable than not that the water
          that was produced in the Rice Acres sidetrack was formation
          water and not extraneous water migrating from the original
          hole?

                A. That‘s correct. More probable than not.

                ...

                  Q. Mr. Bazer, does salinity give you any guidance as to
          whether water is extraneous or from – from the formation
          itself?

                 A. It – it can, yeah. You can – if you‘ve got much
          difference in salinity of the water from what you expected in
          the reservoir, it can be a flag for you.

                Q. Okay. Was there any testing done that would
          indicate the salinity of the water in the Rice Acres well?

                A. Yeah. The water when it – right after it hit was
          measured at 30,000 parts per million chlorides.
                …
                … they took a test down here at one of these suspicious-
          looking zones, and it – it flowed saltwater at 23,000 parts per
          million chlorides. And then they tested up here just below the
          Hackberry, and it flowed at 27,000 parts per million chlorides.
          And then the Hackberry sands itself, when it started making
          water, was 30,000 parts per million chlorides.

Concluding his testimony, Bazer opined there is no ―evidence indicating any

extraneous water has damaged any zones within the Rice Acres well… all the …

evidence we have is to the contrary.‖




       In the offset field of Woodlawn, the Hackberry formation at 10,762‘-774‘
produced 34,705 chlorides on 7/23/82 and the formation at 6414‘-6422‘ produced 50,000
chlorides on 6/8/88.



                                         19
          But more fatally, the appellate court did not address, nor did the plaintiffs

appeal, the District Court‘s two outcome-determinative findings: (1) the Hackberry

reservoir was water-driven, and (2) it was not possible for the amount of water

produced by the sidetrack well to have migrated from the original wellbore. Both

findings were likewise clearly supported by the record evidence in opposition to

plaintiffs‘ evidence.

          Dean Beccue, a reservoir petroleum engineer, testified Rice Acres was a

―stronger water drive,‖ as depicted on the 2001 reserve estimate provided by HS

Resources, and the production of water ―wasn‘t surprising because a lot of other …

Hackberry wells in the area had produced water.‖ James Hardwick, accepted as an

expert in the field of petroleum geology and unitization geology, testified the Rice

Acres reservoir ―was water-bearing.‖ Likewise, Bazer opined Rice Acres was

predominantly a water-drive reservoir:

                    A. Well, you can … pretty well bet that this is going to
             be a water-drive reservoir if you‘ve got – predominantly a
             water-drive reservoir if you‘ve got that much water in the
             wellbore. And … you would expect that you would make
             water … early in the life of the production of this well.

                    Q. Okay. And you‘ve reviewed all the drilling and
             production reports produced by the defendants in this case,
             right?
                    A. Yes.

                   Q. And … based on your review of those documents,
             the Rice Acres well did, in fact, produce a significant amount
             of water throughout its life, correct?

                    A. After the first five months, it … started making
             water, and then it produced substantial amounts of water,
             right.

According to McKenzie‘s testimony, the Rice Acres well behaved like a water-

drive well ―consistent with the surrounding Hackberry and wells in that area of the

state‖:




                                            20
               Q. … you have knowledge going into this that – that it‘s
         common for wells in this part of Southwest Louisiana in these
         formations to be water drive; is that correct?

               A. I would say it‘s very unusual to have a pure
         depletion drive or a nonwater-drive component in any
         reservoir in South Louisiana.

                Q. So it‘s not only common; it‘s unusual if it isn‘t?

                A. That‘s correct.

               Q. To the point that you‘re going to start with the
         assumption that there‘s some component of water drive when
         you‘re … analyzing?

                A. For reservoirs in South Louisiana, we always start
         with the assumption that it‘ll be a partial water drive.

               Q. Okay. Now, do the logs provide you with any
         information as to the nature of the … water drive?

               A. It‘s no surprise that the well started producing water
         because there is a gas or oil water contact in the well at the
         base of the sand in communication with the reservoir.

                Q. Okay.

                A. So you … would expect the well to – at some point
         to start producing formation water.

                Q. Okay. And in this case, the Rice Acres well behaved
         like a water-drive well, didn‘t it?

              A. That‘s correct. It‘s consistent with the surrounding
         Hackberry and wells in that area of the state.

      Notably, Griffin admittedly never investigated the correlative zones in the

surrounding Hackberry or Nodosaria producing wells to see if there was water

produced from those reservoirs. He never conducted a traditional geological

reservoir study. He never investigated or reviewed any published articles on the

Hackberry or Nodosaria formations. And the information utilized in his

calculations and theories was gleaned from well summaries published on the

Office of Conservation‘s public website—drillinginfo.com—not the actual logs




                                        21
maintained by the operators, though he did claim his interpretation of the logs

supported his position.

      Moreover, regarding the possibility of communication between the

productive sands and the water-bearing sands, Griffin did concede:

                 Q. … it‘s entirely possible that the entire Hackberry
          Reservoir A from the top at 9,443 down to the bottom at 9,522
          is in communication at some point within the reservoir?...

                A. That‘s correct.

                …

                Q. … So if it‘s in communication somewhere in the
          reservoir, then that water down in that lower sand zone is
          going to eventually find its way to the perfs – the upper perfs
          at No. 1 and No. 2 up there?

                A. And it did.

               Q. All right. And it‘s going to find its way through the
          perfs through the formation because they‘re in
          communication?

                 A. That‘s not an assumption I‘d make. I‘m just saying it
          did because it made it up through that original wellbore on
          there.

                Q. All right. But if there is no barrier somewhere in the
          reservoir, then that pressure sink caused by that is going to
          have the water migrate up from the lower sand zone into the
          upper sand zone, is it not?

                A. That‘s correct.

                Q. All right. So even if there were no communication in
          the annulus of that straight hole, if there is no barrier, then that
          – this well is going to eventually start making water out of
          those perforations?

                A. That‘s correct.

      Griffin‘s overall theory, though, was the reservoir was water sealed by

impermeable shale directly below the productive sands, and given its geopressure,

the reservoir was volumetric. Even if the shale was discontinuous, as defendants




                                          22
argued, Griffin still essentially maintained the shale directly below the drilled hole

was continuous and the discontinuous sections were so far out that it would have

taken a much longer time, i.e., seven years, for the well to produce water as it did.9



9 On this point, plaintiffs go to great lengths to attack Hardwick‘s exhibits and testimony.
However, as the above-quoted testimony from their expert shows, it was entirely possible
the shale was discontinuous within the 220-acre unit as the well closest to Rice Acres, the
Powell Lumber Company well, would have encountered 100% water-bearings sands.
And although plaintiffs sought a concession from Hardwick that HS Resources did not
share his opinion regarding the discontinuation of the shale, Hardwick made no such
concession, even though plaintiffs state to this Court such a concession was made in
footnote 16 of their brief. The following is Hardwick‘s testimony in this regard:

                 Q. … Okay. So your theory that you … testified to before in
           response to [defense counsel]‘s questions was that the Rice Acres
           gas was a single reservoir. It was not separated by shale. The shale
           was discontinuous, correct?

                     A. I did testify to that, yes.

                     Q. Yes. That‘s not what HS Resources believed, though, is
           it?

                     A. They‘re certainly entitled to their opinion.

                  Q. Based on all of the information HS had as an operator,
           they believed there were three producing intervals all separated by
           continuous shale, didn‘t they?

                        [Defense counsel]: Objection, Your Honor.

                        THE COURT: All right. We‘ve got an objection.

                      [Defense counsel]: It calls for speculation about what
                 HS Resources –

                        [Plaintiffs‘ counsel]: He‘s an expert under cross.

                        THE COURT: All right. He‘s an expert. He can give
                 his opinion. How can he give what HRS‘ (sic) opinion was?

                         [Plaintiffs‘ counsel]: He can‘t give an opinion, then, on
                 discontinuous shale. I‘m showing that he‘s wrong and that
                 others were right, and the people who had the money on it
                 believed differently, and I‘m about to use his exhibit to prove
                 it. That‘s – that –

                        THE COURT: I‘ve already – I‘ve –

                       [Plaintiffs‘ counsel]: If I could just tie it in, Your
                 Honor.



                                                 23
This forms the basis of plaintiffs‘ position that whether the reservoir was

volumetric or water-driven is immaterial as it was subject to extraneous water

regardless, and the driving mechanism ―is only relevant to calculate the amount of

hydrocarbons lost in a reservoir.‖ Moreover, Griffin‘s gas-to-liquid ratios based on

the production summaries showed the absence of an increase in the amount of oil

produced shortly before the water hit, which would, according to Griffin, prove the

water was not naturally produced from the formation as in nature oil sits on top of

water.

         Rather, Griffin opined there was a substantial flow of fluids from the higher-

pressured zones deep in the original wellbore, up the wellbore, and across

shallower formations to the sidetrack wellbore drilled 132 feet away. This occurred

just two weeks after the defendants stuck the pipe in the original wellbore, when

the sands beginning at approximately 8,130 feet were charged up by fluids entering

the bottom of the original wellbore, traveling up the wellbore, and entering the

shallower formations. The charge up in pressure was even noted when the

sidetrack was drilled at 8,100 feet. As gas was produced during the initial months,

the pressure of the gas reservoir decreased relative to the nearby water zones.

Channels in the cement in the original wellbore created a pathway between the

adjacent water zones and the gas reservoir. The higher-pressured extraneous water

followed this pathway to reach the lower-pressured gas zone, and thus began the

flow of extraneous water in the reservoir.

         Contrarily, defendants‘ expert, Bazer, opined the cement, the drilling fluid,

and mud cake would have constituted sufficient barrier to any water coming

through the original wellbore:




                     THE COURT: I‘ve sustained the objection.



                                           24
                  Q. … And just so the Court is clear, Mr. Bazer, that
           when Mr. Griffin testified that water would be able to migrate
           vertically in a straight hole because the pipe was not
           centralized when it was cemented, you disagree with that
           opinion, correct?

                 A. I do.
                 Q. Okay. And can you tell the Court why that is?

                  A. Well, in the first place, our well is cemented, an
           excellent cement job. There may be in some parts of the
           wellbore up higher some uncemented intervals. There
           probably are. But these would be full of drilling mud, or
           drilling mud cake, or settled drilling mud in which the – the
           vertical permeability would be greatly reduced.

                Q. Okay. And … was there anything unusual about how
           HS Resources plugged that original wellbore?

                  A. No. They pumped more … cement than is required
           by a long shot, but it was – that‘s typical.

                  Q. Okay. And in your opinion, HS Resources
           effectively plugged that well?

                 A. They did.

                  Q. Okay. And … tell the Court why you believe that to
           be the case.

                 A. Well, they … pumped 1,100 feet of cement plug on
           the bottom inside and outside the drill pipe, the drill string,
           and they put – placed a plug on top of it. So it was …
           abandoned in a very effective manner. It was abandoned
           exactly what the Office of Conservation required.

                  Q. Okay. And in your opinion and based on your review
           of the cement job in the Rice Acres, is there any evidence that
           there was any extraneous water flowing within the original
           Rice Acres hole?

                 A. No, there‘s none.

Bazer further opined the migration postulated by Griffin defied the laws of

physics:

                  Q. Okay. So the significance of this is that when … we
           looked at the PRAL earlier and confirmed that the water was
           entering the sidetrack through the bottom 1 foot of this lower
           perforation, isn‘t that scientific evidence that directly refutes



                                          25
Mr. Griffin‘s testimony that the water was coming down from
right about 8,130 and below and migrating across the
sidetrack?

      A. Yes. This is not possible.

      Q. Okay. And even if the cement in the original hole –
even if it weren‘t completely around the drill collars, which
you … say it is, there would be 14.1 per gallon mud present
that would prevent that flow of water anyway, right?

        A. Right. The … mud in the hole itself. Water would
definitely not go down through the liquid mud if the mud was
still in a liquid state because it … can‘t fracture it away. It‘s
got to push the mud out of its way in order to go down the
hole, and it just cannot do that. It … would have to fracture the
formation and put that hole mud away into some formation
core space and it can‘t do that. There‘s not – insufficient
fracture gradient anywhere in this wellbore, especially not up
shallow in the normal pressured formations at 8,130.

      …

      Q. Okay. And to remind the Court, if water‘s going to
flow, it‘s going to flow from higher pressure to lower
pressure, right?

      A. That‘s right.

       Q. So because the pressure in the Rice Acres sidetrack
is greater than the pressure in the original wellbore at 8,130,
any water flow would have gone from the sidetrack to the
original hole and not from the original hole to the sidetrack as
Mr. Griffin claims, right?

      A. That‘s exactly right.

       Q. Because basically Mr. Griffin‘s theory is contrary to
the law of physics, is it not?

      A. Yes. Yes, it is. Yes, it doesn‘t match physics.

       Q. Okay. Wouldn‘t it be more probable that any water
entering the Rice Acres sidetrack was entering the lower
perforation from the formation itself as opposed to Mr.
Griffin‘s theory that water was flowing through cement,
drilling mud, et cetera, and going through 132 feet to enter the
sidetrack?

      A. That‘s the most likely thing, right.




                                 26
                  Q. It‘s certainly the simplest explanation, is it not?

                  A. It is.10

10 Note, plaintiffs attack Bazer‘s reliance on Darcy‘s Law, which calculates the flow of
fluids through porous media, because drilling fluid is not a porous medium. Bazer
testimony quoted above, however, is not based on Darcy‘s equation. Nevertheless,
defendants postulate and the evidence does reasonably support that more than just drilling
fluid is more likely than not in the annulus—namely, drilling mud, shale, and cement.
Plaintiffs simply disregard this postulation, and Griffin admittedly performed no
calculations to even determine the permeability—―the ability of the media to allow fluid
to flow through it‖—of the porous media in the annulus:

                  Q. …Now, if, in fact, an annulus contains porous media, this
           equation will apply to fluid flow in the annulus as well as it will in
           the reservoir, will it not?

                  A. I‘m not sure if this equation would.

                  Q. What equation would?

                  A. There is Darcy‘s linear equation. But this thing right
           here, I don‘t know anybody that would perform calculations using
           this equation.

                   Q. Okay. But you agree that there is a method, there‘s a
           scientific, generally accepted method of calculating the ability of
           fluid to flow in an annulus that is filled with porous material?

                  A. And it is possible; but in this case impossible.

                  Q. When you say it‘s ―impossible,‖ why is that?

                  A. Because you have to know – for the linear equation, you
           have to know the area through which it‘s flowing, you have to
           know the permeability of the material that you‘re flowing through,
           and there, if the mud‘s already been displaced as your – as water‘s
           moving from the original hole over to the sidetrack. There are too
           many unknowns to be able to perform that calculation.

                 Q. But you haven‘t done any calculations, even making
           assumptions, on what the permeability is?

                  A. I have absolutely no reason to do it, and I didn‘t.

                  Q. Okay. Now, let‘s talk about the permeability in the
           annulus. Have you done any kind of research at all to determine
           whether or not there have been any studies made to determine what
           the permeability is of mud, of slough shale, of cement in a wellbore
           annulus?

                  A. No.

On cross-examination of his rebuttal testimony, Griffin did concede Darcy‘s Law ―can be
used in wellbores, but not under the circumstances of this wellbore‖ and cement



                                            27
Calvin Barnhill, accepted as an expert in the field of petroleum engineering with a

subspecialty of drilling engineering, agreed with Bazer on the physics of

migration:

                 A. … Typically, if you do not have standoff where the
          pipe is laying against the side of the hole, you have a contact
          point, then there will be an area of some amount. You know,
          first off, you will have some – if it‘s a permeable and porous
          formation you will have wall cake that has built up on the side,
          so the pipe will be laying in the wall cake.
                 And so there will be a small area here on each side
          where you just get no flow velocity. You get flow velocity
          around this area, but you would not get flow velocity in this


―probably has porosity.‖ For support, Griffin relied upon his own interpretation of
language found in Craft, Hawkins, & Terry, Applied Petroleum Reservoir Engineering
(2nd ed. 1991), that Darcy‘s law only applies to ―porous media‖:

                 Q. … Do you have any literature, peer-reviewed articles,
          published studies or anything that says that Darcy‘s Law is not
          applicable to defining media flow in cement or in mud or in slough
          shales in a wellbore?

                A. Yes.

                Q. What is that?

                A. What this particular slide shows [the porous media
          excerpt from Applied Petroleum Engineering], it only applies to
          porous media.

                Q. All right. And it‘s your position that cement and drilling
          mud and slough shales in a wellbore are not porous media?

                 A. Well, cement – well, it means porous, and you have –
          have to have permeability for it to flow, because permeability is
          this K in the equation. Cement generally doesn‘t have permeability.
          Mud – a liquid mud system is not a porous medium, it‘s a liquid.
          So it wouldn‘t apply, and that‘s my authority right there.

                Q. And that‘s the only authority you address?

                A. No. That‘s the only – I – the question just came up. I
          mean, I don‘t carry around authorities in my – you know, with me.
          So – but –so I don‘t have an authority with me today, other than
          that.

                  Q. And it‘s based on your interpretation of that language
          right there?

                A. It‘s based on my reading of that language.



                                          28
area. So basically, whatever is in this area, since you have no
flow velocity, has the potential to be isolated.

      Q. And that will include mud and what we call ―mud
cake;‖ is that correct?

      A. Whatever‘s in that area if you can‘t move it, then it‘s
going to stay there.

      Q. All right.

       A. And when it gets locked in, then there‘s really no
place for it to go.

       Q. All right. That‘s what I want to talk about. The fact
that there is mud remaining in some portion of the wellbore
after a cement plug is created, that does not mean that there is
a pathway for influx of water, does it?

       A. No. I mean to have migration you could – there are
two components of migration you have to have, and there‘s
been a lot written on fluid migrations. But it really boils down
to two components. You have to have a pressure differential in
favor of a fluid coming out of a formation and moving
something out here, and you have to have a flow path. This,
you know, this material is essentially an incompressible fluid,
so there has to be someplace for it to go.
       If you don‘t have a pressure differential in favor of the
formation, or there is no place for this fluid to go, you can‘t
have anything to take its place.

       Q. Could you … demonstrate to the Court, if you have a
situation like this, why water is not going to displace that mud
should water try and come into that wellbore?

       A. Well, again, there are two things that work here:
One, do you have a pressure differential in your favor? You
know, typically, when we run cement jobs, the cement is
heavier than the mud column. If we looked at the Rice Acres
in particular, what we saw was they had a well-control event
when stuff came into the well. They circulated that stuff out.
In fact, they circulated many times. They increased their mud
weight. They got the well back in balance, and then they
added some additional mud weight, that‘s why it got stuck.
       But the well was under control. So that meant that the
hydrostatic pressure in the well was higher than the pressure in
the formations on the outside, so nothing can come in. Then
they came back and they pumped the cement that was even
higher weight than that. The mud they circulated around was
roughly a 13-pound. The cement was 16.4. So it‘s 2.4 pounds




                              29
           per gallon heavier than cement, so it‘s going to exert even
           more pressure.
                   So we have a hydrostatic pressure situation where
           there‘s a hydrostatic overbalance in favor of the wellbore. You
           got several hundred psi of pressure greater in here than out
           here. So water is not going to come in. There‘s no moving
           mechanism. So there‘s nothing moving to push this out.
                   Plus we know they pumped about 1,200 foot balanced
           plug inside and out. We know that the hole is helix-shaped.
           We also know they have stabilizers. So there‘s going to be
           portions of the hole – we have got cement all around. There‘s
           going to be portions where you do have contact area, and then
           there are going to be other portions where you have more
           cement around. So any channel or pathway that may have mud
           in it was going to be contained within that cement.
                   So the question No. 1 is: How do you get past the
           pressure to get in there? And then once you get past the
           pressure, which there is no indication it did, but if it does, how
           does it then force the stuff out? Where does it go? You know,
           so if you can‘t get the pressure in here to push it out, it doesn‘t
           go. If there‘s no place for it to go, it doesn‘t go.

       On cross-examination, Griffin conceded he had no peer review article or

study to show 200 to 500 barrels could flow through cased annulus into the

wellbore, explaining: ―I didn‘t know what questions you were going to ask. If I

knew you were going to ask, I would have looked for studies; therefore, I haven‘t.‖

Later, when asked again for studies supporting his theories, Griffin likewise

replied, ―No, sir. I wasn‘t prepared to address that issue on cross-examination.‖11

And as evidence the fluid flow occurred after the top plug was set, Griffin testified:

                 Q. …what evidence do you have that fluid began to
           occur after that top plug was set?

                  A. Because it showed up on the sidetrack well.

                 Q. That‘s the only proof you have, the only evidence
           you have?

                  A. That I can think of right now.

11 Concerning this lack of authorities, the District Court stated on the last day of trial:
―with this case going on as long as it has, he should have his authorities by now.‖ This
comment was made in response to defendants‘ objection to plaintiffs‘ attempt to
introduce in Griffin‘s rebuttal redirect examination an article they claimed supported
Griffin‘s migration theory.



                                            30
                 …

                 Q. Do you recall any evidence of any water entering the
          formation at 8,100 and going from the original hole over to the
          sidetrack?

                 A. I have no direct evidence.

Interestingly, plaintiffs cite Bazer‘s statement the pattern of production water-free

for months was ―highly unusual‖ for a water-driven well as support for Griffin‘s

theory the water production itself proves its extraneous nature. However,

examining his testimony in context reveals his opinion the pattern of production

was really indicative of the discontinuous nature of the shale, which allowed for

production water-free for a few months until production drew the water around the

edges of the shale:

                 Q. [Defense counsel] asked you, Question: Now, would
          that shale act as a barrier to the water? Answer: It would act as
          a barrier as far as making water in this wellbore. I don‘t think
          it would restrict this reservoir from making water.
                 Was that your testimony?

                 A. That‘s exactly what I believe, and that‘s what I said,
          yes.

                Q. That‘s not what you[] said in your deposition,
          though?

                 A. I said it would act as a barrier to vertical flow.

                 Q. That‘s not what you said in your deposition, is it?

                 A. That‘s exactly what I said in that last line we just
          read, a barrier to vertical flow.

                 Q. And where did you say, in your deposition, that it
          would form a barrier to making water in the wellbore, but not
          in the reservoir?

                 A. I didn‘t say that in the deposition. You didn‘t ask me
          that. You asked me if it was a barrier to vertical flow, and I
          said, yes, it would act as a barrier to vertical flow. I do believe
          that.




                                          31
               Q. In the reservoir, you said?

               A. Well, in the reservoir and at this wellbore.
               Q. Okay. So when we were talking here, we were
         asking specifically about the reservoir, correct?

                A. Well, it – I didn‘t – you didn‘t ask me whether water
         could go around the end of the shale barrier, which it can. But
         it did act as a vertical flow – barrier to vertical flow at the
         wellbore and in the reservoir, because, recall, this well
         produced five months water-free. Highly unusual for a well
         with a gas-water contact in it to do that.

Moreover, his testimony actually contradicts Griffin‘s theory of migration and

water production under Darcy‘s Law:

                Q. … So basically what you‘re assuming is, if Mr.
         Griffin is – is correct, that there was water flowing from the
         original Rice Acres wellbore to the sidetrack, you calculate
         that only .044 barrels per day would physically be able to flow
         between those wellbores, correct?

               A. Based on the science that we know, yes.

               Q. Okay. And if you remember, we were looking at …
         the daily production – do you recall how much water was
         flowing per day in the beginning of March of … 2000?

               A. Five barrels a day.

               Q. And then it increased drastically to how much?

               A. It finally reached in excess of 300 barrels per day.

               Q. Okay. So that‘s significantly more than .044 barrels
         per day that you calculated, is it not?

               A. Right, it is.

               Q. Okay. Now, the … increase in the water production
         in the Rice Acres when it was at 5 barrels per day and it
         jumped up to 50 and it quickly escalated from there, that …
         was a sudden increase in … water production, was it not?

               A. It was.

               Q. Okay. And that‘s not unusual in a water-drive
         reservoir, is it?

               A. No. That‘s exactly how it happens.



                                        32
                 Q. And … the Rice Acres, despite that water
          production, continued to produce for a few more years after
          that initial water hit in March of 2000, right?

                   A. That‘s right.

                Q. And that‘s also not unusual in a water-drive reservoir
          that even after a water hit the well could still be produced,
          correct?

                   A. That‘s … typical, right.

                 Q. All right. But if … the Rice Acres were volumetric,
          once there was that water hit, wouldn‘t the well no longer be
          able to be produced almost immediately?

                A. Well, if it‘s a volumetric reservoir, the bottom-hole
          pressure would have been drawn way down to the point that
          when water hit it would have probably tended to kill the well.
          In other words, it couldn‘t flow the column of water and gas
          because of the reduced bottom-hole pressure.

                   Q. Right. But that‘s not what happened in this case,
          right?

                A. No. This …well had a strong water drive and had, as
          we know, 5,120 psi flow in the bottom-hole pressure at the
          end of life.

                 Q. Okay. So would it be fair to say that even if Mr.
          Griffin is correct that water flowed from the original hole to
          the sidetrack it simply was not enough to make a significant
          difference in the amount of water that was actually being
          produced by the Rice Acres well, correct?

                   A. You … couldn‘t notice this volume of water, no.

Therefore, even if the cement plug was not a complete barrier to hypothetical water

from another zone, the District Court could reasonably have concluded plaintiffs

failed to prove by a preponderance of the evidence that the produced water

penetrated the plug and migrated to the sidetrack destroying the reservoir.

      As the above evidence more than demonstrates, the District Court was

presented with two theories: either the water was formation water or extraneous. In

its vast discretion, the District Court credited the testimony of defendants‘ experts,



                                           33
finding Griffin‘s testimony unreliable and his corresponding exhibits not

supportive of his theory. The District Court‘s conclusion the water produced in the

Rice Acres well was formation water because the Hackberry reservoir ―was water

driven and not subject to extraneous water from other zones‖ was clearly supported

by the record evidence. We note the District Court did not as plaintiffs argued to

this Court find a water drive cannot be subject to extraneous water, but rather it

found the Rice Acres reservoir, based on the evidence presented, was not subject to

extraneous water. As the record evidence clearly and reasonably supports this

conclusion, we find the District Court‘s factual finding in this regard was not

manifestly erroneous.

      Hayes Lumber Well (Lower Zones)

      Regarding the Hayes Lumber well, the initial triple packer configuration

allowed defendants to produce three sand intervals simultaneously and gave them

the ability to shut off each interval as it watered out. Significantly, however, there

was no evidence water ever appeared or that the reservoir was destroyed, but rather

the allegation the well was lost due to sanding. And as the transcript of defendants‘

motion for involuntary dismissal reflects, the District Court understood the

destruction claim in this regard involved a failure to attain the reservoir, not a true

destruction:

                 THE COURT: … How is that reservoir there destroyed?

                [Plaintiffs‘ counsel]: Well, there‘s no evidence anybody
          can go back into it.

                THE COURT: What is that evidence that nobody can
          go back into it? That‘s the Court‘s issue.

                 [Plaintiffs‘ counsel]: Has anybody suggested they can
          or that they want to? Has anybody presented evidence that it‘s
          feasible?




                                          34
                THE COURT: But I feel that the plaintiffs have to show
          me by a preponderance of the evidence that that reservoir
          cannot be attained.

      Although the District Court denied defendants‘ motion for dismissal after

briefing by the parties, he ultimately concluded plaintiffs:

                 …failed to prove the claim regarding the [lower zones].
          After reviewing the testimony and memoranda, it is evident
          that the plaintiffs have not only neglected to demonstrate that
          the multiple packer configuration resulted in reservoir
          damage, they also failed to offer any evidence that the design
          was unreasonable in the first place.

      On appeal, the appellate court again reviewed the record, focusing not on

evidence supporting the District Court‘s holding, but on evidence in conflict with

it, and never addressed the issue of whether the reservoir was in fact unattainable.

In its reversal, the appellate court focused on a snippet from Blum‘s deposition

taken eleven years after the well was completed that he initially did not recall the

reasons for the simultaneous packers, and therefore, the packer design was not

planned ahead of time with certain production advantages in mind. Hayes Fund,

13-1374 at pp. 12-13, 149 So. 3d at 289-90. The appellate court did not

acknowledge (1) Blum‘s statement ―[i]t‘s been a long time, and I don‘t remember

that much,‖ (2) his admitted need to look at the completion reports to refresh his

memory, or (3) his further testimony:

                 A. … if I remember correctly, on this – I was thinking
          about that last night, that very same thing, is – when they –
          when we sat down with our geologist and looked at this, they
          were under the assumption and they planned upon that it
          would start losing our zones from the bottom up. We‘d start
          watering out from the bottom up. And that‘s why – I think
          that‘s one reason we did this, to the best of my – that I can
          remember.

                Q. Okay. But it took into – or I assume that the lowest
          zone would water out first, correct?

                A. Yes, because if – if not – you know, if – if there
          hadn‘t been some thinking there, they would never have shot



                                          35
          three zones to start with. They‘d only perforated one zone and
          produced it and see what it did. For some reason I think that‘s
          the reason that they looked at the logs and were under the
          assumption that it was going to water out as it came up hole.

                 Q. Okay. As far as having to – or as far as avoiding the
          situation where the shallowest zone may have watered out first
          based on this packer configuration, would you have avoided
          this problem by simply producing the lowest zone first at one
          time as opposed to having the other two zones producing
          above it?

                 A. Yes, and that‘s just what I was saying. Again, what
          I‘m going back to is when this well was planned, there were a
          number of different people in on this, and what they were
          looking at is – they wanted – the best I can remember, they
          were thinking that it would water out from the bottom up. And
          at that time – and I think if there had been any doubt about the
          top one watering out before the other two, they wouldn‘t have
          done this.

Read in its entirety, Blum‘s testimony clearly established he remembered

defendants utilized the triple packer configuration because they believed the lower

zones would water out from the bottom up, and the completion prognosis report

supports his testimony.

      Although the appellate court acknowledged Cabrera‘s testimony and the list

of other wells employing the multiple packer design, it focused on Cabrera‘s

inability to say whether those packers produced out of multiple formations

simultaneously. The appellate court then questioned whether there was evidence

defendants believed the reservoir was water-driven, focusing only on an evaluation

from 2001 by Aspect, a non-operator who wanted to sell its working interest,

treating the zone as a depletion drive. Hayes Fund, 13-1374 at p. 11-15, 149 So. 3d

at 288-90. We note McKenzie criticized this evaluation because it ―only used a few

months worth of production‖:

                Q. … And in this case, [it], Aspect, determining that
          this Hayes well was a depletion-drive mechanism directly
          contradicts your opinion that the Hayes well was a partial
          water-drive well, correct?



                                        36
      A. Yes. We have a difference of opinion there.

       Q. Okay. And Aspect‘s study of this well, this Hayes
well, reached the same conclusion that Mr. Griffin did in his
study, and that is the Hayes well was producing a depletion-
drive reservoir, correct?

      A. Yes. If you – I think you need to point out that the
work was done a decade – probably 10, 12 years between the
two work products. And Aspect, in 2001, didn‘t have the
benefit of a long production history when they made their
calculations. Otherwise, you would have seen a decline curve
analysis.

       Q. But Mr. Griffin had the benefit of a long production
history, did he not?

      A. He did. But he failed to use the correct decline rate.

       Q. And at the end of the day, both he and Aspect had
the same opinion as to the drive mechanism of this Hayes well
in that it was depletion, correct?

      A. That‘s correct. But they‘re both wrong.

      Q. Okay. Your own client is wrong; is that right?

      A. Well, they had – well, let‘s talk about when they did
the work, 2001. At that time, the well had only been producing
for, what, less than two years. So they were optimistic when
they made that calculation.

      Q. Have you gone back recently and spoke to any of the
engineers, or geologists, or any experts to tell them that they
were wrong in determining that the Hayes well was a
depletion drive?

      A. No. If I did something like that ten years after they
had done this work for a sales package, they‘d think I‘m nuts.

      …

      Q. But when Aspect in – on October 1st, 2001, they
didn‘t use a hypothet; they had actual production of 21
months, and they characterized it as a depletion drive, correct?

      A. That‘s what they did. But you … need to keep in
perspective: It was part of a sales package.

      Q. So if … it‘s a sale package, that means you don‘t
have to be truthful and honest and accurate?



                              37
                 A. No. But I‘ve seen a lot of sales packages, and they
           typically present the most optimistic evaluation of the
           reserves. But –

                  Q. And that‘s – I‘m sorry.

                A. They‘re just trying to get the most money they can if
           somebody‘s willing to pay for it.

      Moreover, as the 2001 assessment was not prepared by the driller or

operator, it could not speak to defendants‘ understanding at the time the well was

drilled as Blum‘s testimony did. Yet in reaching its conclusion, the appellate court

once again ignored Blum‘s and Cabrera‘s testimony regarding defendants‘

expectation the zones would water out from the bottom up, indicating a water drive

component. But at trial, Cabrera reaffirmed Blum‘s reasons for defendants‘

utilization of the triple packer:

                  Those packers were intended – when the well was
           originally completed, there were three different – three
           different lobes of the – or three different parts of the
           Hackberry or the Nodosaria that were completed. The
           intention was as water moved up through the reservoir, you
           could set a plug in here and shut off this lower zone while still
           continuing to produce the upper two. The same thing when the
           water encroached up, you‘d set a plug in here, and eventually
           you‘d set a plug in the top – in the topmost packer, and then
           you could perforate your casing for your next – you know, for
           the next recompletion.
                  …
                  Again, it‘s to allow for … successively shutting off the
           lower production – the lower zones as they produce water.
           You know, … these Hackberry zones are … notoriously water
           driven, and you would want to basically work your way from
           the bottom up.

      The appellate court also ignored the abundant testimony that the majority of

wells in southwest Louisiana have a water-drive component and the peer review

and industry understanding that even those which initially produced as depletion,

ultimately produced water in the end and, thus, have a water-drive component as

well. Through McKenzie, defendants introduced a Society for Petroleum Engineers



                                          38
(SPE) paper published by Dr. William J. Bernard, then professor at Louisiana State

University, entitled Gulf Coast Geopressured Gas Reservoirs, Drive Mechanism

and Performance Prediction, in which he opined, based on his study of about 100

abnormally pressured/geopressured reservoirs on the Gulf Coast, most of the

studied geopressured wells were predominantly water-driven. Even those that

originally presented as volumetric or depletion ultimately demonstrated a water-

drive component. McKenzie further extrapolated:

                 A. …. Most of the reservoir engineers and appraisal
          firms that I have dealt with over the past few decades, frankly,
          I can‘t remember anybody – any reservoir engineer, practicing
          consulting engineer that didn‘t recognize that geopressured
          reservoirs along the Gulf Coast are typically water drive.

                Q. And that‘s also reflected in Craft, Terry, & Hawkins‘
          book on the subject [Applied Petroleum Engineering]; correct?

                    A. That‘s correct. They reference this paper in the text
          itself.

      Regarding his own investigation of other Hackberry and Nodosaria

formation wells in the vicinity, Hardwick testified:

                Q. … based on this investigation, what conclusions did
          you draw or come to with regard to the drive mechanism of
          Hackberry and Nodosaria reservoirs in the vicinity of the Rice
          Acres and the Hayes Lumber Company wells?

                 A. Well, as [Ex. DF-34A] will … bear out, … the units
          that we looked at, the wells that we looked at, and without
          exception, all of them made significant water production,
          either increasing or originally. So there was some –
          component of water drive appears to be very common; either
          that, or all the wells had mechanical problems.

      Likewise, McKenzie explained his study of around sixty wells in Allen,

Beauregard, and Jefferson Davis Parishes, of Hackberry and Nodosaria

completions. Within that study was a smaller fourteen-well study of completions in

those sands within a six-mile radius of the Rice Acres and Hayes Lumber wells. Of

the sixty wells, only three or four were pure depletion.



                                           39
      The appellate court then concluded the District Court manifestly erred in

also finding: ―Griffin offered no testimony that the defendants should have known

that the well would sand up eventually nor did he offer any authority and/or

support for his position that [defendants] should have predicted the sanding of the

well.‖ On this issue, Blum testified, prior to drilling the Rice Acres and Hayes

Lumber wells, he had drilled about twenty-four wells in these formations with no

sanding problems:

                Q. … In your prior experience in this area prior to
          completing the Hayes Lumber Company well, what, if any,
          experiences did you have with sand coming out of the
          reservoir?

                A. Up until this point we hadn‘t had any. We had some
          wells that had watered out, but we hadn‘t seen any sand
          production.

                 Q. What, if any, experience, prior to this Hayes Lumber
          Company well being completed, did you have in casing leaks
          or sand piercing casing and causing erosion, or not only casing
          but also tubing?

                 A. Well, I‘ve seen a lot of casing leaks, but most of that
          has been from corrosion. But I don‘t remember any casing
          leaks from sand erosion.
                 …
                 Anywhere, anywhere. What I‘m saying is, anywhere
          I‘ve ever worked, I don‘t remember any wells where we‘ve
          had sand erosion pert to casing.

Regarding Blum‘s testimony above, Griffin explained:

                Q. Now, Mr. Griffin, having listened to Mr. Blum‘s
          testimony, do you recall that he testified that, prior to
          completing this well, that HS Resources had never
          encountered a sand problem?

                A. I just heard what he said.

                 Q. All right. And do you have any evidence that HS
          Resources had any knowledge of the potential or the existence
          of the potential that this well would sand up in the way that it
          did?




                                         40
               A. Yes, sir. Oh, you mean at – when they drilled it and
          completed it?

                  Q. Yes, sir. That‘s correct.

                A. I don‘t know what was floating around in their mind
          back then.

                Q. Well, do you have any evidence, have you seen any
          evidence that HS Resources should have known that one or
          more of these zones was going to sand up prior to the actual
          occurrence?

                  A. If you have any experience – any evidence?

                  Q. Yes, sir.

                  A. Like a document or something?

                  Q. Yes, sir, or testimony or any – any evidence.

                  A. Well, I disagree with what Mr. Blum said, if that will
          help.

                  Q. No, sir, that‘s not responsive to the question.

                  A. Okay.

                  …

                Q. The question is: Do you have any evidence to
          indicate that HS Resources should have known that one or
          more of these zones was going to sand up prior to the actual
          occurrence in May of 2007?

                  …

                A. Okay. I have no documentation. I have seen nothing
          in the files that have been produced by the defendants that
          indicated that HS Resources even considered the potential for
          sand production. I have seen no testimony, other than Mr.
          Barnhill‘s – y‘all‘s expert, Mr. Barnhill, that addressed …
          sand production, the probability of sand production, other than
          what just Mr. Blum has said.

Both the appellate court and plaintiffs put great stock in Barnhill‘s testimony as

establishing defendants should have known of the potential of sanding. However,

his testimony taken as a whole reveals, while sanding is an issue in south




                                           41
Louisiana, the focus should be on what the operators knew or should have known

at the time of completion:

               Q. You … read the completion prognosis that HS
          Resources prepared, didn‘t you?

                A. I did.

                 Q. And didn‘t that set forth what they intended to do?
                 A. It … laid out what they were doing. And I also read
          the testimony of – I think of Mr. Blum and Mr. Cabrera, and I
          think they discussed this.

               Q. Okay. Let‘s go back, then, to Exhibit 87B
          [Completion Prognosis].

                A. But I‘ll talk … about it in generic terms.

                Q. Sure.

                 A. Basically, the purpose for doing this would be to
          allow you to have a situation where if the State permitted it,
          you could come in and you could produce these three zones
          together, with the assumption being that the thinner, less –
          poor-quality zones were going to be the first ones that were
          going to go out or give you trouble. So you would flow the
          fluid with the expectation that the bottom zone could
          potentially water out on you, or could potentially have a
          problem. If that started giving you a problem, you could plug
          it off with a wireline unit, again, not have to do a full-blown
          workover, still have the production capability out of the next
          one or out of the main; or you could plug off the bottom two.
          If they started giving you some kind of problem, you could
          plug it off and flow out of the main.
                 If you wanted to do diagnostics to see whether it was
          the main giving you an issue or the bottom two, you could set
          a plug in here and flow the main and see if it was what was
          giving you a problem, or if the bottom tube was what was
          giving you a problem.
                 But it gives you this flexibility without having to put a
          rig on there and go in and start working in that well, tearing –
          you know, burning over things, tearing things up and, you
          know, doing major work in that well.

                Q. In your opinion, was the setting of three isolation
          packers by HS Resources a reasonable way to approach the
          production of these three different zones?




                                        42
                 A. Again, when I looked at what they were doing and
          their rationale for doing it, I understood it, and it was okay
          with me.

                Q. Okay. And there were no significant sand issues
          noted at the time that this well was completed in any of the
          completion reports or anything that you reviewed which
          would have suggested any problems with using this
          arrangement, were there?

                 A. Correct. You know, again, if … you had had an idea
          on the initial completion that you were going to have a
          sanding problem from any of these zones, then you would not
          have utilized this particular type of completion. You would
          have looked at potentially gravel packing. We do see – we do
          have gravel packs on multiple zones. But you would have
          either looked at it as a single zone gravel pack with a selective
          or … if you believe you were going to have a sanding
          problem, your completion would have looked different.

On cross-examination, Barnhill further explained:

                 Q. … On your direct, you indicated, in so many words,
          that you are familiar with wells sanding in?

                A. I am.

                Q. That‘s not an uncommon thing in south Louisiana,
          correct?

                A. It is not.

                …

                 Q. Therefore, a prudent operator should recognize that
          that is one of the more common risks of attempting to drill a
          well in south Louisiana, correct?

                A. It is.
                … I was going to say, again, that‘s one of the things that
          you kind of look to the – at the offset wells for. To see if they
          were gravel-packed or whatever, you look at your sand
          analysis. But there is a recognition, if you‘re in south
          Louisiana within a certain interval, sand can be an issue.

                Q. Now, a prudent operator contemplates and
          recognizes the most common risks that could damage his well
          and plans for them, correct?

                A. My opinion you do, yes.




                                         43
               Q. Okay. And when you‘re in an area where it is not
         uncommon to have sanding, you should plan for the
         possibility of having to control the sanding, correct?

               A. I think if you‘re in an area where the offset – if
         you‘ve got offset well control in close proximity to you and
         they indicate a sanding problem and your core analysis
         indicate a sanding problem, or your core analysis standalone
         indicates a sanding problem, then you should consider it.

                …

               Q. … do you know of any documents or records in this
         case indicating that the operators of this well decided there
         was no risk of sanding in because they looked at records of
         other wells in the area?

                A. No, I haven‘t seen documents to that effect.

               Q. Okay. So when you say they saw the wells and there
         was no danger, you‘re – that‘s your supposition or your
         speculation?

               A. No. I thought you were asking me – I was answering
         from my standpoint –
               …
               Well, let me back up and say one thing. Other than
         Blum said he looked at the offset wells, whatever that implies.
         He did say that.

                …

               Q. Well, did Mr. Blum ever testify: We thought there
         was no danger of sanding in because we looked at other wells?

               A. No. Again, my memory is he said he … looked at the
         – he considered the offset wells and looked at the offset wells.

                Q. Okay.

                A. That‘s my memory of the extent of his testimony.

                Q. For what purpose?

                A. To design the well.

Therefore even on cross, Barnhill maintained his position that the reasonableness

of an operator in anticipating sanding issues should be examined based upon what

the operator knew at completion. Consequently, his focus was on Blum‘s



                                         44
testimony, which revealed defendants did not have reason to anticipate sanding

based on the other wells in this formation and vicinity Blum had previously drilled

and completed. Overall, Barnhill opined there was no indication defendants were

going to have a sanding problem at the time the well was designed and completed:

                 … I think you look at information you have, and you
          configured the well based on what you think it‘s going to be
          best. I mean, there‘s a risk both ways, anytime you put a rig on
          and start doing things. So I can tell you, if you ask me if I
          looked at the completion design of this well with retrievable
          packers versus the way they did it, I would come down on the
          side of the way they did it. I think there are fewer tricks
          associated with that.
                 …
                 … There w[as] no information ahead of time that gave
          them an indication that that was going to happen [the sanding
          in]. And, again, we are talking, you know, a vacuum. We
          don‘t know what would‘ve happened if they would have gone
          the other way.

Moreover, Griffin failed to present any evidence defendants, based on what was in

the completion reports and Blum‘s hands-on testimony, believed or should have

believed at the time of completion the well would eventually sand up. Notably the

well performed above expectation for years until its sanding in 2007.

      In an effort to prove defendants should have anticipated in year 2000 the

well would eventually sand up, Griffin on rebuttal produced an excerpt from the

2007 edition of the Petroleum Engineering Handbook that used porosity

information to determine the likelihood of needing sand control:

          5.3.5. Porosity. The porosity of a formation can be used as a
          guideline as to whether sand control is needed. If the
          formation porosity is greater than 30%, the probability of the
          need for sand control is high because of the lack of
          cementation. Conversely, if the porosity is less than 20%, the
          need for sand control will probably be minimal because the
          sand has some consolidation. The porosity range between 20
          to 30% is where uncertainty usually exists. In natural media,
          porosity is related to the degree of cementation present in a
          formation; thus, the basis for this technique is understandable.
          Porosity information can be derived from well logs or
          laboratory core analysis.



                                        45
      Interestingly, both plaintiffs and the appellate court claim this 2007 article

proves Griffin‘s postulation defendants should have known in 2000 sand control

measures would eventually be needed, but on cross-examination, Griffin conceded

the 2007 handbook was not in publication in 2000, and the cited language on

porosity as an indicator of sand production was not in the 1987 predecessor

handbook:

              Q. Now, somebody completing a well in 2000 is not
         going to have access to this authority [SPE Petroleum
         Engineering Handbook of 2007], are they?

                A. That‘s correct.

               Q. Did you do any investigation to see whether or not
         the predecessor to this handbook had any reference or made
         any statement comparable to what you‘ve just produced to this
         Court?

               A. No. I don‘t know which predecessor you‘re talking
         about, but I didn‘t check any of them.

                …

                Q. Go to the first page, the Foreword.

                …

                A. You want me to read the yellow or something?

                Q. Yes, sir, I want you to read the yellow.

               A. Okay. ―The handbook is a continuation of SPE‘s
         primary mission of technology transfer. Its direct descendants
         are the Frick‖ – F-R-I-C-K – ―handbook published in 1952,
         and the Bradley handbook published in 1987.‖

              Q. All right. So you would agree that the Petroleum
         Engineering Handbook that any engineer attempting to design
         a completion of a well in 2000 would be that 1987 version.

              A. Not necessarily. In my opinion, I wouldn‘t … go to a
         handbook to … select packers, temporary versus permanent.

               Q. But you used this as an authority, as a basis for your
         conclusion?



                                        46
                   A. Correct, because you‘re always asking me what
             authority supports my opinion.

                   …

                    Q. … Let‘s go to porosity. Is the quote that you
             presented to the Court last week in Exhibit 148-NN, which is
             the ‗87 version of the handbook?

                   A. No, sir.

                   Q. Is there any reference to a porosity standard in the
             ‗87 handbook?

                   A. Essentially.

                   Q. When you say ―essentially,‖ what are you referring
             to?

                     A. They don‘t give numbers exactly, but right there in
             that first paragraph under Sand Control –

                   Q. All right.

                    A. – it says: Sand Formation Properties and Geology. It
             says: Marine-deposited sands, where most of the hydrocarbons
             are found, were often cemented with calcareous or salacious
             materials and may be strongly consolidated, glued together
             good. In contrast, Miocene and younger sands are often
             unconsolidated or only partially consolidated with soft clay or
             silt. These structurally weak formations may not restrain grain
             movement. When produced at high flow rates, they may
             produce sand along with the fluids.
                    Now, even though they didn‘t put a percent – a porosity
             number to differentiate between consolidated and
             unconsolidated, that‘s the best measurement of consolidated
             and unconsolidated unless you have core analysis.

                   Q. Did you look at the core analysis on the Hayes
             Lumber Company to determine whether or not the sands were
             consolidated or unconsolidated?

                   A. Yes, sir, and it doesn‘t say, one way or another.12


12   Note, 148NN was not admitted into evidence:

                    [Defense counsel]: We would also introduce into evidence
             Exhibit 148-NN, being the 1987 version of the SPE petroleum
             handbook pertaining to sand control, and which Mr. Griffin just
             read out.




                                           47
This testimony reasonably and clearly demonstrates Griffin did not, as the District

Court reasonably found, present any treatises or other reliable sources in existence

when the well was completed stating or opining defendants should have known the

well could or would sand up or indicating the need for sand control measures.

Furthermore, the excerpt relied upon by plaintiffs on porosity is actually just a

subpart—5.3.5—of the 2007 handbook‘s ―Predicting Sand Protection‖ section—

5.3—, which provides as emphasized by defendants:

          5.3 Predicting Sand Protection
          Predicting whether a well will produce fluids without
          producing sand has been the goal of many completion
          engineers and research projects. There are a number of
          analytical techniques and guidelines to assist in determining if
          sand control is necessary, but no technique has proven to be
          universally acceptable or completely accurate…. Until better
          prediction techniques are available, the best way of
          determining the need for sand control in a particular well is to
          perform an extended production test with a conventional
          completion and observe whether sand production occurs.
          Normally, it is not necessary to predict sand production on a
          well-by-well basis because wells in the same reservoir tend to
          behave similarly. The prediction required is on a reservoir-by-
          reservoir basis. However, initial good results may prove
          misleading, as reservoir and flow conditions change.

Notably, Blum testified he considered the offset wells in the formation and vicinity

of which the above quoted guidelines would seemingly approve.

      Regardless, the real issue herein is not the reasonableness of the packer

configuration, but whether defendants‘ actions rendered the lower zones


                [Plaintiffs‘ counsel]: Your Honor, again, the portions that
          were brought to his attention, we have no objection to.

                THE COURT: You see, that‘s the situation we have here,
          [Defense counsel]. You‘re giving him a blanket, asking him to
          review it, and then to – and if there‘s nothing that he can point to,
          then what‘s being introduced?

                  [Defense counsel]: Well, if he stipulates that it is not in
          there, then we –

                 THE COURT: He‘s already testified it was not in there.



                                           48
unattainable. As to this alleged ―unattainability,‖ our review reveals Griffin

testified drilling a replacement well would be a ―risky venture, since you would be

communicating with potential water zones or probable water zones in this wellbore

they could enter any gas zone you‘re producing by an offset well.‖ He further

explained: ―Plus, the reserves are probably too low to drill another new well in that

lower stuff.‖ And defendants were ―working on the well, they had all this

information and they didn‘t do it, so I assume you can‘t.‖ This ―they didn‘t,

therefore, no one could‖ argument again reappeared in plaintiffs‘ opposition to

defendants‘ motion for involuntary dismissal:

                 …Simply put, the defendants have destroyed the
          plaintiffs‘ access to the minerals beneath their property. And
          that is clear because no one—including the defendants
          themselves—believes it is economical to drill a new well or
          otherwise attempt to produce the remaining recoverable
          reserves in the lower three zones…
                 …
                 …Simply put, if the remaining reserves in the lower
          three zones of the Lower Nod B could be produced despite the
          defendants‘ destruction of the original well bore, why haven‘t
          the defendants—or anyone else—made any effort to produce
          them?

In support of their position, plaintiffs quoted McKenzie‘s report and opinion

testimony it was not economical for defendants to drill a replacement well.

However, plaintiffs clearly took McKenzie‘s testimony out of context in that

McKenzie‘s opinion was based on his understanding of the size of the reservoir,

which was less than half the size contemplated by Griffin.13

      Nevertheless, plaintiffs had to prove by a preponderance of the evidence the

reservoir was unattainable, i.e., they were damaged because no one could access


13As advanced by defendants, employing simple math and logic, if Griffin‘s numbers are
correct, McKenzie‘s economic analysis would not be. According to Griffin, even after all
royalties were paid, $5,470,000 of reserves remained. McKenzie testified a replacement
well would have cost around $3.5 million, and Barnhill‘s overall testimony on this issue
established it would be reasonable and worth such an investment to recover over $5
million.



                                          49
the reserves, and Griffin‘s vague and unsupported statements ―fall far short‖ of

proving no further hydrocarbons could be economically produced. The following

colloquy occurred when Griffin was specifically asked about the possibility of

further production from the lower zones:

                Q. Did you ever try to think of ways that a operator
          could come in and economically obtain additional production
          from that lower Nodosaria reservoir?

                A. Not the way it was originally configured.

                 Q. Well, today, an[] operator could go perform a block
          squeeze in the existing Hayes Lumber wellbore at the point
          just about the top perforations at 9,718, right?

                A. You know, I‘m not sure they could.

                Q. More likely than not, they could go down and
          perform a block squeeze right about 9,718 today, correct?

                A. Well –

                        [Plaintiffs‘ Counsel]: Your Honor, are
                  the defendants offering to drill a well?

                         [Defense Counsel]: This is –

                        THE      COURT:       That‘s     not    an
                  objection.

                        [Plaintiffs‘   Counsel]:       It‘s     our
                  objection to relevance.

                        THE COURT: What is                     your
                  objection? That is not an objection.

                        [Plaintiffs‘ Counsel]: All right. Our
                  objection is, again, as to relevance. It‘s not a
                  mitigation of damages issue.

                        THE COURT: All right. I‘m going to
                  overrule the objection. Thank you.

                 A. You know, I don‘t have sufficient information about
          the condition of that wellbore. I would say, based on the
          information I have, the answer would be, no, they couldn‘t.
          And since [defendant] was working on the well, they had all
          this information and they didn‘t do it, so I assume you can‘t.



                                        50
A mere assumption based upon insufficient information is not sufficient proof by a

preponderance of the evidence.

      Moreover, defendants disputed his claims. Regarding the extraneous water,

Barnhill testified the sand that blocked the gas from entering the wellbore would

form a barrier and block any water leaks:

                  Q. The lower zone of the Hayes Lumber well, that‘s the
          9,890 to 9,995 zone, stopped producing because it sanded up;
          is that right?

                A. That‘s correct, in my opinion.

                Q. And the term … ―sanded up‖ means that the sand is
          physically blocking and clogging up the area where the gas
          has been entering the Hayes Lumber well; is that right?

                 A. It … could not produce through whatever the
          restriction was.

                 Q. All right. Assume that Mr. Griffin has testified that
          there are casing leaks in the Hayes Lumber wellbore that can
          leak water, but that all of those leaks are above the two
          intervals that were produced, meaning they were above a
          depth of 9,718.

                A. Okay.

                Q. Also assume that Mr. Griffin has voiced a concern
          that if a replacement well were drilled to produce the
          remaining hydrocarbons from the 9,890 to 9,995 interval, that
          new well might some day water out because water from the
          original wellbore might enter the reservoir and migrate over to
          the new well. All right?

                A. Okay.

                Q. Now, since there is sand that is preventing the gas in
          the reservoir from entering the wellbore from the 9,890 to
          9,995 interval, will that sand also act as a barrier and prevent
          any water inside the wellbore from entering the reservoir?

                A. In my opinion, if that sand plug was sufficient
          enough that it was blocking gas production out of that zone,
          then water would not go – flow backwards through that plug.




                                        51
                 Q. So in this case here, where the well sanded up, that‘s
          not just possible, that‘s probable, right?

                A. In my opinion, it‘s likely. I mean, I think it‘s
          probable, yes. If gas doesn‘t go through the plug, water‘s not
          going to go through the plug.

                 …

                 Q. So my last question, I believe, Mr. Barnhill, is: So if
          a replacement well were drilled to produce whatever
          remaining hydrocarbons there may be in the 9,890 to 9,995
          interval, then even if Mr. Griffin is correct, that water can
          enter the original wellbore through the casing leaks, that water
          could not move past the sand plug and into the reservoir; is
          that right?

                 A. If there was a sand plug in place that was preventing
          gas flow out of the zone, then, in my opinion, the water flow
          would not go through the plug.

                 Q. And in this case, we did have that sand plug, right?

                A. There was an indication, like I said, when they
          cleaned out through the 9,890 interval with the original
          workover, they left the well open, and there was no flow
          coming out of the well, is my memory from the reports.

                 Q. If the water can‘t enter the reservoir, it can‘t interfere
          with the replacement well; is that right?

                 A. If it doesn‘t enter the reservoir, no, it won‘t interfere.

Notably, Griffin tentatively agreed:

                 Q. … Since the deeper zone sanded up, water from
          casing leaks higher up the wellbore and would not be able to
          get through the sand plugs and into the productive gas zones at
          9,890 to 9,995, would it?

                A. If the sand plugs formed a total barrier, that would be
          correct.

                 Q. And do you have any indication that they did not?

                 A. I‘m just telling you, I wouldn‘t risk it. Sand plugs
          should form a barrier, but they may not. Plus, this casing in
          this entire wellbore was very deteriorated. I frankly would not
          risk – I personally would not risk drilling to those lower zones
          because of the potential communication within this wellbore




                                          52
           and the small amount of reserves that‘s left in the lower zones,
           and that‘s what I presented to the Court.

                 Q. You didn‘t run any calculations to estimate how long
           it would take for a new Hayes Lumber well to water out,
           correct?

                  A. That‘s correct.

                  Q. All right. And you don‘t know how much additional
           production you could get from a new well before it watered
           out, right?

                 A. That‘s correct, but nobody‘s – the operator, Crimson
           or nobody else has drilling a well out there, so I assume they
           subscribe to the same –

                  …

                 Q. All you‘re saying is that water from the casing holes
           higher up the wellbore could migrate down and exit through
           the perforations into the reservoir, right?

                  A. Correct.

      As to the economic feasibility of replacement wells, Barnhill testified wells

could economically be drilled into both the lower and upper zones, packers can be

retrieved even though defendants were not successful in doing so, and if a well was

drilled to produce from the recompleted upper zone, then the incremental cost of

drilling to the lower zone would easily be justified by the amount of hydrocarbons

Griffin claims are still there:

                  Q. Assume for this next question … that Mr. Griffin is
           correct, that there‘s about $40 million worth of remaining
           hydrocarbons in the two lower Nodosaria intervals at issue in
           this case, and that a replacement well is drilled to produce
           those intervals. If an operator cemented the original Hayes
           Lumber wellbore, as you‘ve just discussed, then you would
           have successfully resolved Mr. Griffin‘s concern that water
           from the original wellbore might migrate over to the new well
           and water it out; is that right?

                  A. That would be my expectation.




                                         53
                Q. Okay. Assume that Mr. Griffin has said that it is not
          economically worthwhile to drill a well just to produce the
          remaining hydrocarbons in the 9,890 to 9,995 interval.

                 A. So it is not economical?
                 Q. Assume that fact, that Mr. Griffin has said that.

                 A. Okay.

                 Q. If an operator is already drilling a well to produce
          from the upper 9,718 to 9,742 interval, what is a reasonable
          estimate of the incremental cost of drilling an additional 160
          feet or so to the lower interval?

                 A. If I have already drilled down to the 9,718 interval, if
          I‘ve drilled that interval, I‘m going to drill a couple of hundred
          feet of rat hole anyway, just to be able to do a normal
          conventional operation. So you would really only be talking
          about maybe adding another hundred foot of rat hole below
          that, because that would – the initial rat hole should have
          covered that zone. So I think you‘d be looking at very little
          incremental cost, maybe 50, 60,000 bucks, something like
          that.

                 Q. If an operator is already drilling a replacement well
          to reach that 9,718 to 9,742 interval, then would a reasonable
          operator spend that additional cost to drill that – those
          additional feet to the lower interval if there were about 7
          million in hydrocarbons remaining in that lower zone?

                 …

                A. In my opinion, if I could get another $7 million for a
          50, $60,000 expenditure, yes, I‘d do it.

Griffin even conceded replacement wells could be drilled at a great distance from

the existing wells:

                 Q. Even if you didn‘t do a single thing to the existing
          Hayes Lumber wellbore, don‘t you agree that based on your
          assumptions as to the size of the reservoir, you can drill a
          replacement well over 2,500 feet from the existing wellbore
          and still tap into the reservoir?

                A. Sure. Because it sticks out there that far, I think. I
          mean, there‘s distance between the well and the boundaries of
          the unit.

               Q. Right. So if your replacement well is over 2,500 feet
          away from the existing Hayes Lumber well, and even if you



                                         54
are correct that the water can migrate from casing leaks to the
productive gas zones in the original wellbore, that water is too
far away to interfere with production from a new well,
correct?

      A. To get over there is the only thing I can say.

      Q. It could get over there?

      A. Yes, sir, and nobody‘s drilled it. So in – that kind of
confirms my opinion, nobody has drilled a replacement well.

       Q. [B]ut you have done no calculations whatsoever to
determine whether it‘s physically possible for that water to get
that far over before the replacement well had produced the
reserves?

       A. That‘s correct. And, in fact, the drilling of –the
position of drilling a replacement well, could also be
considered a collateral attack on the Commissioner‘s order.
Because the order says that the existing unit well will drain the
entire reservoir. In order to drill a second well, you‘ve got to
go back to the hearing process or make application with the
Commissioner.

       Q. You‘ve testified under oath that if you have an
existing wellbore that contained extraneous water capable of
entering a productive zone, that drilling a replacement well a
thousand feet away would prevent communication of
extraneous water between those wellbore, haven‘t you?

      A. It would minimize – in other words, if I‘ve got a
problem well that‘s forcing water into my reservoir, such as
the original wellbore in Rice Acres well, and I drill a
replacement well – if I have the option of drilling a
replacement well a hundred feet or a thousand feet away, I
should elect to drill one a thousand feet away because it‘s
going to take a lot longer for that water to get over there.

      Q. It‘s going to minimize the water problem, right?

       A. It‘s not going to minimize it. It‘s going to – you‘ll be
able to produce more gas before you get hit by water if you are
further away.

      Q. You don‘t remember in the answer to my last
question you said it would minimize the water?

      A. No. Well, I mean, I may have.




                               55
                Q. Well, that‘s actually the same. It will minimize the
          amount of water if you‘re drilling 100 feet away as compared
          to a thousand feet away, it will minimize – the amount of
          water you produced based on those two distances.

                  A. Right.

                Q. And if you can go one and a half times further, not a
          thousand feet away but 2,500 feet away, you‘re really
          minimized the water impact if there would ever be any, right?

                 A. It would take longer for that water to get over there,
          that‘s correct.

      Barnhill in his testimony also presented other measures besides cementing a

reasonable operator could employ to successfully produce the remaining reserves,

namely an operator could ―start producing from the original wellbore so that the

extraneous water would be drawn up the original well rather than migrate over to

the new well.‖ Simply put, defendants through Barnhill presented evidence the

reservoir was still attainable, and if the reservoir was as vast as plaintiffs claimed, a

reasonable operator would be willing to drill to recover those reserves. Further,

Griffin agreed:

                Q. Do you know how much it would cost to drill a
          replacement well for the Hayes Lumber well?

                 A. No. I mean, I know but don‘t know today. That‘s
          easily ascertainable.

                  Q. If you had over $80 million or [$]40 million or $80
          million of hydrocarbons capable of being produced, there‘s no
          question it would be worth spending several million dollars to
          drill the replacement well, if you could obtain the production,
          right?

                  A. If you could obtain the production, that‘s correct.

               Q. And, again, the cost of the replacement well would
          be borne by the operator, not the mineral royalty interest
          owner, correct?

                  A. That‘s correct.




                                           56
      This evidence reasonably supports the District Court‘s conclusion plaintiffs

failed to prove reservoir destruction as to the lower zones.14 Accordingly, we

likewise find no manifest error in the District Court‘s factual findings in this

regard.




14 Almost as an aside, plaintiffs attempted to advance as a damage claim one for delay in
recovery, i.e., plaintiffs were deprived of the present worth of minerals through
defendants‘ failure to produce them expeditiously. La. Rev. Stat. § 31:122, Official
Comments. This theory finds its basis in the Official Comments to Article 122 of the
Mineral Code, which article sets forth the reasonably prudent operator duty imposed on
all mineral lessees under our code. The comment at issue specifically provides:

           No Louisiana court has ever awarded damages for breach of the
           obligation of reasonable development. The remedy of damages
           should, however, be regarded as available if proper proof is made.
           See 5 Williams and Meyers, Oil and Gas Law § 834 (1969).
           Damage might result from permanent loss of recoverable minerals
           or from deprivation of present worth of minerals through failure to
           produce them expeditiously. From a practical standpoint it seems
           that little in the way of damages can be shown in most cases unless
           the premises are being drained by wells on adjoining land. In that
           case, the dispute will be dealt with as a failure to exercise
           reasonable diligence to protect the property against drainage and
           damages could be awarded. In this regard see the discussion below
           of the obligation to protect against drainage.

During plaintiffs‘ opening statement, their counsel explained:

                  … we felt the need to go ahead and put it in the record that
           there‘s abundant … law supporting damages. This is straight out of
           Article 122, the official comment. Anyone who – who doesn‘t
           understand this could simply read the mineral code. And it says,
           damage, again, from imprudent operations, might result from
           permanent loss of recoverable minerals or from deprivation of
           present worth of minerals through failure to produce them
           expeditiously.
                  Now, that second part means you could even be damaged if
           they should have produced the minerals earlier and they waited
           years to do so. But we‘re concerned here with the first. And that is
           that damage in this case resulted from the permanent loss of
           recoverable minerals….

This theory of delayed recovery was advanced in a footnote in plaintiffs‘ opposition to
defendants‘ motion for involuntary dismissal: ―Even then, the plaintiffs‘ clients would
still have sustained damages because they have been delayed in receiving their just
royalties.‖ Thus, it appears that when the District Court questioned the ―unattainability‖
of the lower zones, this theory was advanced almost as an afterthought with no proof
presented at trial.



                                            57
      Hayes Lumber Well (Upper Zone)

      After the sanding issue in the lower zones, the defendants pulled back up the

hole and perforated at a shallower depth to produce the upper zone reservoir.

Plaintiffs then claimed the gas formation was exposed to the shallower water sands

as a result of holes in both the tubing and the well‘s protective casing due to years

of sandblasting. This resulted, according to plaintiffs, in the premature termination

of production from the upper perforations and the permanent destruction of the

upper zone from vertical communication with the shallower water sands.

Defendants once again advanced the defense the reservoir was water-driven and

always expected to produce water; therefore, the water was more probably than not

formation water.

      Again crediting the defendants‘ experts and their abundance of supporting

evidence, the District Court concluded:

                  With regard to the Hayes Lumber recompletion zone…,
          the evidence demonstrated that the upper reservoir was a water
          drive which made it similar to other wells in the area. Mr.
          Cabrera testified that the defendants perforated the tubing
          from 9718‘ to 9730‘ because the log showed that the zone was
          condensate on top of water and that the goal was to put the
          perforations as high as possible to stay away from the water.
          Mr. McKenzie stated in his testimony that the perforations
          were very close to the gas/water contact. Mr. Cabrera further
          testified that he fully expected to see water in the production
          due to his review of the log and the resistivity curves which
          clearly showed the water. In contrast, Mr. Griffin based his
          opinion after looking at the log and his own worksheets. His
          opinion, the defendants argue, was not based on any scientific
          study using a generally accepted methodology and is therefore
          unreliable.
                  At trial, Mr. Griffin was asked directly if he had any
          evidence that the water was migrating down the annulus from
          the casing leaks into the perforations. His response was that
          the only evidence he had was the fact that the water appeared.
          The Court finds that Mr. Griffin had no evidence to prove the
          existence or location of leaks below the packer and that it was
          entirely speculation on his part.




                                          58
      On appeal, the appellate court sought again to disprove the District Court‘s

finding by directly quoting Cabrera‘s testimony in which he stated there were

suspected casing holes and/or leaks both above and below the packer (though he

could not say whether the holes were communicative with water zones) to prove

the District Court erred in finding Griffin had no evidence of leaks. The appellate

court then explained:

                  Furthermore, it is immaterial whether the extraneous
          water entered the well above or below the packer since the
          damage was the result of Kerr-McGee‘s imprudent operations.
          By finding that Hayes Fund had to prove the existence or
          location of leaks below the packers, the trial court imposed an
          additionally element of proof on Hayes Fund that was not
          warranted. The trial court rejected Hayes Fund‘s claims based
          upon its erroneous conclusion that this extra element of proof,
          i.e., location of leaks, was not satisfied. Moreover, the trial
          court failed to recognize that Cabrera‘s testimony showed that
          this additional and unwarranted element, i.e., location of leaks,
          was also satisfied. Hayes Fund, 13-1374 at p. 19, 149 So. 3d at
          292.

      In this reasoning, the appellate court simply ignored the District Court‘s

finding the reservoir was water-driven, the evidence in support of this finding, and

the absence of evidence beyond Griffin‘s speculation the potential casing leaks

were in fact in communication with water-producing sands. Rather Griffin merely

stated there were ―ample sources of water in these sands at the depths of the

suspected casing leaks,‖ without establishing more probably than not an actual

communicative link between the potential casing holes and any corresponding

water sands. He even admitted the uncertainty regarding the location of the casing

holes: ―They did test and found there were casing leaks; they just didn‘t narrow

them down to any further than that 1,800-foot interval.‖ The appellate court further

reasoned Cabrera, not plaintiffs, established the leaks below the packer set at 8,841

feet. This reasoning, however, does not credit the entirety of Cabrera‘s testimony

or even Griffin‘s rebuttal testimony that the casing holes below the packer were



                                         59
merely suspected not proven. Neither could they show with any certainty the

location of the suspected holes or prove the suspected holes existed in water-

bearing sands or were in communication therewith. Simply put, while Cabrera did

concede the multiple casing holes were ―sources of communication from whatever

formation is outside into the wellbore,‖ he could not say whether more probably

than not those formations actually in communication with the casing holes

contained water. And despite his extrapolations and speculation, neither could

Griffin.

      The appellate court also did not address the District Court‘s finding plaintiffs

failed to prove the water was extraneous and not formation water; rather, it just

seemed to accept as proven the water was extraneous. However, this was a highly

contested fact, and the District Court clearly did not credit Griffin‘s

characterization of the water as extraneous, which was based primarily upon his

first assumption that the geopressured reservoir was volumetric/depletion driven,

leading to his ultimate conclusion that any water had to be extraneous because ―it

showed up.‖

      Moreover, the entirety of Cabrera‘s testimony reveals the steps defendants

took to address the casing issues before perforating the upper zone—namely, the

3½-inch liner and the packer installed at 8,841 feet. In response, Griffin again

opined defendants‘ failure in cementing the casing allowed water to migrate down

the annulus and enter the reservoir, but when asked what evidence he had of this

migration, he again relied upon the water‘s appearance as proof:

                  A…. I would think that that source of water‘s [sic] from
           the casing leaks.

                Q. All right. When you say ―that source of water,‖ the
           … water that is coming from the recompleted zones?

                 A. That‘s correct.



                                         60
                 Q. All right. And the only evidence that you have to
          base that on is the existence of water in the production?

                  A. That‘s correct.

                Q. You don‘t have any evidence that the water was
          migrating down that annulus from the casing leaks into the
          perforations?

                  A. It showed up. That‘s the only evidence I have.

                Q. All right. It showed up in the production at the
          surface.

                  A. That‘s correct.

When questioned regarding his evidence the water was from an extraneous source,

Griffin stated:

                Q. What evidence do you have to indicate that in June –
          on June 25th, 2008, 135 barrels of water is coming from an
          extraneous source, most likely a casing leak, and into the
          perforations where – where prior to that time there‘s no
          evidence of any water coming from an extraneous source?

                A. Well, I can answer that two ways. I can first say, I
          know the evidence that I really needed or – to support my
          …opinion, it didn‘t exist, and therefore, the only evidence that
          I have is the fact that, in my opinion, that is extraneous water
          based on my evaluation of the log, as well as the size of the
          reservoir.

                Q. All right. But you haven‘t seen any evidence to
          indicate – to indicate a change of condition in the wellbore, a
          change of condition in the formation, where these casing leaks
          are supposed to exist, to indicate why water was producing in
          June 2008 when it wasn‘t producing prior to that time?

                  A. That‘s correct.

      Along with Griffin‘s ―indirect measurements,‖ which plaintiffs claim ―made

it more probable than not that the water produced from the well was extraneous,‖

plaintiffs also cite (1) McKenzie‘s admission he participated in an engineering

study in 2000 that concluded the upper zone was depletion-driven and (2) his

statement that ―if you want to make that hypothetical assumption that it‘s a




                                         61
depletion-drive well, then, yes, you could conclude the water is extraneous.‖ Yet,

when examined in whole, McKenzie‘s testimony refutes Griffin‘s theory of

depletion:

                   Q. And so you don‘t want the Hayes well to be a
             depletion-drive well because that leaves you with no other
             explanation for the water other than it‘s coming from an
             extraneous source, correct?

                 A. No. The water is coming from the aquifer in
             communication with the reservoir.

                    Q. I‘m going to ask you again. Despite all that, you
             don‘t want the Hayes well to be a depletion-drive well because
             that leaves you with no other explanation for the water other
             than it‘s coming from an extraneous source if it‘s a depletion-
             drive well, correct?

                     A. If you want to make that hypothetical assumption
             that it‘s a depletion-drive well, then, yes, you could conclude
             the water is extraneous. But you would be ignoring the
             statistical production records for dozens of wells in the
             vicinity that all produced formation water at one degree or
             another.

      Regarding the 2000 review, McKenzie‘s testimony in its entirety

demonstrated how estimates are just that—guesstimates—and production is the

true indicator of the driving mechanism:

                   Q. Okay. Now, based on all of the information available
             in 2000, isn‘t it true you estimated that the Upper NOD B
             zone, which I think we referred to as the recompletion zone,
             which was from 9,718 to 9,730 feet was a depletion drive?

                   …

                   A. That‘s correct.

                   Q. Okay. And certainly that wasn‘t just a guess, was it?

                   A. I don‘t think so. I believe the – the geologist and the
             reservoir engineer that performed this work would have
             combined their knowledge of the – the geology and reservoir
             mechanics to make this estimate.

                  Q. So can we assume that your estimate in 2000 for this
             Upper NOD B zone was based on objective studies, such as



                                           62
well logs, sidewall core analysis, isopach maps, and other
data?

      A. Yes. I believe we prepared our own net pay isopach
map using the available well log information and the 3-D
seismic data.

      Q. And so based on all this information and data, you
determined – or estimated that that zone was a depletion drive,
correct?

        A. That was our estimate at the time, yes.

       Q. Okay. And so based on that estimate, that it was a
depletion drive, you would certainly agree that any water that
– that was produced was extraneous water, correct?

        A. No.

        Q. Depletion-drive reservoirs don‘t produce water, do
they?

        A. No.

      Q. Okay. So if you characterized it – estimated it as a
depletion drive and it ultimately produced water, then that
water would have to be extraneous, would it not?

        A. No.

        Q. Okay. That‘s your testimony?

        A. That‘s correct.

        …

      Q. This Upper NOD B zone that you originally
estimated as a depletion drive, you‘re aware that is ultimately
watered out because of water, correct?

        A. That‘s correct.

       Q. Okay. And certainly back in 2000 when you made
this estimation for your client, Nexen, if you had seen any
indication that the hydrocarbons in that reservoir were in
communication with any water, that would have been critical
information for your client, wouldn‘t it have been?

      A. It would have been, but I don‘t know how you would
know that type of information at that time period. The
geologist, in all likelihood – and I have not gone back and



                                63
          revisited this with him, but in all likelihood would have
          interpreted the sand of the reservoir to pinch out in the vicinity
          of the Hayes well, hence the communication with the
          geologist and the engineer, it would have been reasonable that
          if the geologist interpreted that the sand pinched out through
          seismic and well control interpretation, that the engineer
          would have assumed that it would have been depletion drive.
          In retrospect, apparently … there‘s a … larger aquifer in
          communication with the reservoir that was not seen in the
          2000 study.

Based upon production, McKenzie ultimately opined the upper zone was a

hydrocarbon reservoir overlying an active aquifer:

                Q. … Now, Mr. Griffin also claimed that the
          recompletion zone in the Hayes Well, but not the one at 9,718
          feet, watered out as well due to extraneous water. Do you
          agree or do you disagree with that statement?

                A. I disagree.

               Q. What, in your expert opinion, happened to the
          recompletion zone in the Hayes Well?

                 A. We have touched on that earlier in my testimony, but
          I believe the hydrocarbon bearing portion of the upper zone
          was in communication with a water bearing zone that, as the
          well was produced, the water migrated from the lower portion
          of the Nodosaria sand into the reservoir and into the well bore
          and up through the perforations – through the perforations and
          up the tubing with the hydrocarbons.

                …

                Q. The fact that it produced water-free for a couple of
          months and then it spiked up after that, what is that
          characteristic of in your experience?

                A. Hydrocarbon reservoir overlying an active aquifer.

                 Q. Okay. Again, Mr. Griffin comes up with the idea that
          there‘s extraneous water, primarily on the basis that he
          calculates this as a depletion drive reservoir and not a water
          drive reservoir, correct?

                 A. Well, that in conjunction with using the unit size for
          his volumetric calculation.




                                         64
      Bazer in his testimony ―definitely‖ agreed ―the upper hydrocarbon zone in

the Hayes Lumber is sitting right on top of water, [and] that … the Hayes Lumber

well would also produce water fairly quickly.‖ And Cabrera likewise explained the

oil and gas in that sand zone was condensate—sitting right on top of water:

                 … So the decision was to come up to this primarily
          condensate-bearing zone at around 9,720 feet and complete
          there…
                 …we perforated that from 9,718 to 9,730… [t]he
          topmost part of that sand. What we saw in the log analysis was
          that the zone looked like it was condensate on water, so we
          chose to put our perforations at the very top of the sand
          basically to stay away from – to s[t]ay away from any
          potential water.
                 …
                 Oil … gas, and water exist in … phases in … the
          reservoir. Water is the heaviest element, so it sits on bottom.
          Condensate or – or oil would sit above that. Natural gas would
          … basically exist at … the top.
                 …
                 All in one sand.

Hardwick also testified:

                 Q. Again, with respect to [t]his particular zone and this
          is what we call the recompletion zone in the Hayes Lumber
          Company. You‘re showing that this has an associated aquifer
          with the hydrocarbons; is that right?

                 A. That is correct. I mean, the resistivity does drop
          down toward the base of the sand, and I believe that
          performance also at the ends of its life did produce some
          water.

      Therefore, despite plaintiffs‘ reliance upon his earlier estimate, McKenzie,

along with defendants‘ other experts, ultimately classified the upper zone as ―a

moderate water drive‖ based upon its production: ―It did produce a good bit of

water….‖ The peer review literature, namely Dr. Bernard‘s SPE paper and Craft,

Hawkins, & Terry‘s textbook that cites it as authority, lends further support for his

ultimate classification of the upper zone as a water drive, even given his initial

estimate, as do the surveys conducted of the other Nodosaria wells in the vicinity.




                                         65
Thus, our review of the record demonstrates the water drive aspect of the upper

Hayes Lumber reservoir as well as the District Court‘s finding the water was

formation water are well supported by the defendants‘ experts and their various

exhibits. We likewise find all this evidence clearly and reasonably supports the

District Court‘s factual determination regarding the source of the water in the

Hayes Lumber upper zone.

      In conclusion, the District Court found:

                 …the plaintiffs had the burden of proof by a
          preponderance of the evidence. The plaintiffs fell short of
          meeting their burden on every element because they relied
          exclusively on one expert, William Griffin, without offering
          any supporting evidence or authorities to back up their claims.
          As the plaintiffs have failed to prove every element of their
          case by a preponderance of the evidence, the Court hereby
          enters judgment in favor of the defendants…on all claims.

As explained in detail above, we find the District Court‘s factual conclusions on

causation are clearly and reasonably supported by the record, and therefore, the

Court of Appeal erred in its analysis of manifest error review and its reversal of the

District Court‘s dismissal of all the plaintiffs‘ claims.

      Throughout the appellate review process, plaintiffs have focused on phrases

inartfully employed by the District Court to undermine its factual findings.

Namely, plaintiffs emphasize the District Court‘s statements plaintiffs failed to

produce or offer ―any supporting evidence.‖ Plaintiffs then list the snippets of

testimony and the various exhibits they claim support their theory of the case.

However, although this matter was tried over an eleven-month period and

consisted of twenty-five days of live testimony, it ultimately came down to two

competing expert views or theories: (1) the water was extraneous or (2) the water

was from the formation and produced as expected. The resolution of this dispute

rested within the sound discretion of the factfinder. The District Court found in




                                           66
favor of defendants and clearly did not find Griffin credible nor did it find his

exhibits supportive.

      Simply put, the District Court concluded as a finding of fact plaintiffs failed

to prove their case. As demonstrated in this opinion, the District Court did not

commit manifest error notwithstanding able counsel‘s persuasive argument to the

contrary.

                                  CONCLUSION

       We find after our thorough manifest error review, the record more than

reasonably supports the District Court‘s factual findings and determinations. The

function of the Court of Appeal is to correct errors, not make choices it prefers

over the District Court when there are two or more permissible views of the

evidence. We do not discern nor does the record support any clear error by the

District Court‘s choice of defendants‘ experts as more credible than plaintiffs‘

expert. Under a proper manifest error review, the analysis by the reviewing court

should focus on whether there was clear error for lack of a reasonable basis in the

conclusions of the factfinder. Rarely should a District Court‘s choice of expert(s)

be found clearly wrong because it is so difficult to find a reasonable basis does not

exist for the expert‘s opinion relied upon by the District Court. It is destructive to

the manifest error analysis for a reviewing court to make its choice of the evidence

rather than look for clear error in the reasonable basis found by the trier of fact. We

have tortuously studied this scientific and voluminous record to demonstrate a

proper manifest error review. This opinion carefully sets out the gist of the

scientific evidence of the experts for both sides in our analysis of manifest error in

discerning whether clear error existed in the conclusions found by the District

Court. As demonstrated above, because the record clearly shows a reasonable basis

for the District Court‘s conclusions, it did not manifestly err. We set forth this



                                          67
manifest error analysis at length in this opinion to give guidance to the appellate

courts in analyzing evidence under the manifest error doctrine when there are two

or more permissible views of the evidence.

      Therefore, as the record does not support the District Court committed

manifest error, we reverse the judgment of the Court of Appeal and reinstate the

District Court‘s judgment dismissing plaintiffs‘ case.

                                     DECREE

      Accordingly, for these reasons, we reverse the judgment of the Court of

Appeal and hereby reinstate the judgment of the District Court.

REVERSED; JUDGMENT OF THE DISTRICT COURT REINSTATED.




                                         68